Case 2:18-bk-17263-RK        Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43               Desc
                               Main Document Page 1 of 50


 1

 2
                                                                  FILED & ENTERED
 3

 4                                                                     JAN 18 2019

 5                                                                CLERK U.S. BANKRUPTCY COURT
                                                                  Central District of California
                                                                  BY tatum      DEPUTY CLERK
 6

 7
                              UNITED STATES BANKRUPTCY COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9
                                      LOS ANGELES DIVISION
10
     In re:                                         Case No. 2:18-bk-17263-RK
11
     8800 LLC,                                      Chapter 11
12
                           Debtor.                  FINDINGS OF FACT AND CONCLUSIONS
13                                                  OF LAW ON DEBTOR'S MOTION TO
                                                    ASSUME LEASE
14
                                                    Trial Date:   October 25, 2018
15                                                  Time:         9:30 a.m.
                                                    Place:        Courtroom 1675
16                                                                Roybal Federal Building
                                                                  255 East Temple Street
17                                                                Los Angeles, CA 90012
18            The contested matter of the Motion of Debtor 8800 LLC ("Debtor" or "Tenant") to

19 Assume Lease (the "Motion"), Electronic Case Filing Number ("ECF") 67, filed in this

20 bankruptcy case on September 11, 2018, came on for trial before the undersigned United

21 States Bankruptcy Judge on October 25, 2018. David B. Golubchik and Jeffrey S. Kwong,

22 of the law firm of Levene, Neale, Bender, Yoo & Brill LLP, appeared for Debtor. Robert H.

23 Platt and Carl L. Grumer, of the law firm of Manatt, Phelps & Phillips, LLP, appeared for

24 TMC Realty, LLC ("TMC" or "Landlord").

25            On November 30, 2018, Debtor lodged its proposed findings of fact and

26 conclusions of law for this matter, see ECF 112, and TMC lodged its proposed findings of
27 fact and conclusions of law, see ECF 114. On December 14, 2018, Debtor filed its

28 objections to TMC's proposed findings of fact and conclusions of law, ECF 115, and TMC
                                                  -1-
                             FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                             Main Document Page 2 of 50


 1 filed its objections to Debtor's proposed findings of fact and conclusions of law, ECF 116.

 2 The court then took the matter under submission, and it is ripe for decision.

 3         Having considered the evidence admitted at trial, the oral and written arguments of

 4 the parties, and other admissible and relevant pleadings filed in this matter filed by Debtor

 5 and TMC, the court makes the following findings of fact and conclusions of law pursuant

 6 to Rule 52 of the Federal Rules of Civil Procedure, made applicable here by Rules 7052

 7 and 9014(c) of the Federal Rules of Bankruptcy Procedure.

 8         As set forth in detail below, the court determines that Debtor cannot assume the

 9 Lease because it was terminated under California law before the date of the filing of the

10 bankruptcy petition, and Debtor is not entitled to relief from forfeiture as a matter of law.

11 Accordingly, the court need not decide the issue whether the Debtor is not the Tenant

12 under the Lease and thus would be precluded from assuming the Lease. If it was

13 necessary for the court to determine this issue in order to resolve the Motion, the court

14 would find that Debtor is the Tenant under the Lease because, among other reasons,

15 (i) TMC (through its agents) induced Debtor and Debtor's principal, Mr. Nathan, to

16 "change its name" and is estopped from asserting otherwise, (ii) Debtor's principal, Mr.

17 Nathan, believed creation of the Debtor entity was the equivalent of what TMC was

18 directing (i.e., changing the name), (iii) Debtor and 8800 Sunset, LLC have all the same
19 attributes, i.e., the same assets, the same liabilities, the same principals and the same

20 business, (iv) TMC waived its objection to the assignment of the Lease to Debtor by,

21 among other things, sending invoices in the name of and receiving rent payments from

22 Debtor from the Lease commencement date of December 1, 2015 to April 2018, and

23 (v) the unauthorized assignment of the Lease from 8800 Sunset to Debtor would

24 constitute an "Event of Default" under Section 14.1(g) of the Lease, and Debtor could

25 likely get relief from such a forfeiture caused by Debtor's default, see California Code of

26 Civil Procedure § 1179.
27

28
                                                  -2-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK          Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43                   Desc
                                 Main Document Page 3 of 50


 1                                       I.      FINDINGS OF FACT

 2 A.        Background and Parties

 3           1.      On June 22, 2018 (the "Petition Date"), Debtor filed a voluntary petition for

 4 relief under Chapter 11 of the Bankruptcy Code, 11 U.S.C. Declaration of Alan Nathan

 5 ("Nathan Declaration"), ECF 98, ¶ 4. Debtor is a California limited liability company

 6 operating its business, managing its financial affairs and operating its bankruptcy estate

 7 as a debtor in possession. Id.; see TMC's Exhibit YY (Debtor's complaint for damages

 8 and declaratory relief).

 9           2.      TMC is a Delaware limited liability company, and it owns and operates an

10 office building located at 8800 Sunset Boulevard, West Hollywood, California (the

11 "Building"). Declaration of Jason Stewart ("Stewart Declaration"), ECF 99, ¶ 4.

12           3.      IAC/InterActiveCorp is the parent company of IAC Group, LLC (collectively,

13 "IAC"), which is the parent company of TMC. Stewart Declaration, ¶ 1.

14           4.      Debtor currently operates its business within a portion of the Building (the

15 "Premises"), and purports to occupy the Premises pursuant to the "Restaurant Lease"

16 dated December 13, 2013 (as amended, the "Lease"). Nathan Declaration, ¶ 7; Debtor's

17 Exhibit 1 and TMC's Exhibit A (Lease).1

18           5.      Debtor owns and operates an entertainment facility on the Premises that

19 includes a fine dining restaurant specializing in Italian-American fare, known as "Estrella";

20 a semi-secret lounge for cocktail receptions, social events, and live entertainment, known

21 as the "Ma Lounge"; and a state-of-the-art theatre that was used for private screenings

22 and events, known as the "Ma Theatre" (collectively, the "Entertainment Facility"). Nathan

23 Declaration, ¶ 5.

24           6.      Debtor has approximately 34 employees, a loyal customer base, and has

25 invested substantial amounts of money (over $2 million) into its business and improving

26 the Premises. Id., ¶ 6.
27
     The Lease was admitted into evidence at trial as Debtor's Exhibit 1 and as TMC's Exhibit A and is
     1
28 referenced and cited to herein simply as "Lease."
                                                       -3-
                               FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43           Desc
                             Main Document Page 4 of 50


 1         7.     Alan Nathan is the managing member of both Debtor and another limited

 2 liability company with a similar name, 8800 Sunset, LLC ("8800 Sunset"). Id., ¶¶ 2 and 7.

 3 Mr. Nathan is the person at Debtor and 8800 Sunset in charge of any final decisions with

 4 regard to lease documents, and he is the primary person at Debtor and 8800 Sunset that

 5 corresponded with TMC and its agents with regard to the Lease. Id., ¶ 3.

 6         8.     The Lease was entered into between TMC and 8800 Sunset. Lease at page

 7 "i". The Lease has an initial term of ten years, with two five-year options to extend. Id.,

 8 §§ 3.1 and 3.2.

 9         9.     Debtor's principal and managing member, Mr. Nathan, negotiated the Lease

10 on behalf of 8800 Sunset along with its attorney, Andrew Kirsch, of the law firm of Sklar,

11 Kirsch, LLP. Stewart Declaration, ¶ 5. Landlord TMC was represented in the negotiations

12 by its attorney, Patrick Ramsey, of the law firm of Paul Hastings, LLP. Id. Throughout the

13 Lease negotiation process, Mr. Nathan's business contact at TMC was Christian Bryan.

14 Nathan Declaration, ¶ 8. Mr. Nathan did not negotiate Lease terms with anyone at TMC

15 other than Mr. Bryan. Id. Mr. Bryan told Mr. Nathan that he was the Landlord TMC's

16 authorized agent for purposes of the Lease and the operations related thereto. Id. Mr.

17 Bryan executed the Lease on behalf of the Landlord TMC. Lease at p. 24. During the

18 negotiations, Mr. Nathan represented that he had successfully operated or managed
19 many restaurants during his career. Stewart Declaration, ¶ 8. The Lease was signed on

20 behalf of 8800 Sunset LLC by Mr. Nathan as its Managing Member. Lease at p. 24.

21         10.    The Lease contains several provisions prohibiting amendments, changes, or

22 modifications, as well as assignments or transfers, without, among other things, a written

23 amendment signed by both parties. Stewart Declaration, ¶ 10; Lease, § 21.1 ("This Lease

24 shall not be amended, changed or modified in any way unless in writing executed by

25 Landlord and Tenant.").

26         11.    The Lease also contains a provision for the Landlord TMC to "recapture" and

27 terminate the Lease, but only upon the satisfaction and occurrence of several conditions

28 required therein (the "Recapture Provision"). Lease, §§ 13.2-13.4. Under the Recapture
                                                 -4-
                           FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                             Main Document Page 5 of 50


 1 Provision, if the tenant under the Lease requests TMC's consent to assign or transfer the

 2 tenant's interest under the Lease, TMC, "in the exercise of its sole and absolute

 3 discretion," has the option (the "Recapture Right") to terminate the Lease and recapture

 4 the Premises. Id., § 13.3.

 5         12.    Specifically, Section 13.3 of the Lease provides that "[a]t any time within

 6 twenty (20) business days after Landlord's receipt of all (but not less than all) of the

 7 information and documents described in Section 13.2, Landlord may . . . terminate this

 8 Lease." Id. The "information and documents described in Section 13.2" of the Lease

 9 include:

10                a. the name and address of the proposed Transferee;

11                b. current financial statements of the proposed Transferee certified by an

12                   officer, partner, manager or owner thereof, and any other information and

13                   materials (including, without limitation, credit reports, business plans,

14                   operating history, bank and character references) required by Landlord to

15                   assist Landlord in reviewing the financial responsibility, character, and

16                   reputation of the proposed Transferee;

17                c. the nature of such Transferee's business, restaurant plan and proposed

18                   use of the Premises;

19                d. the proposed effective date of the proposed Transfer;

20                e. all of the principal terms of the proposed Transfer (including a calculation

21                   of the Transfer Profits (defined in Section 13.5, below));

22                f. description of such Transferee's track record and experience in operating

23                   restaurants of comparable scope and quality; and

24                g. such other information and materials as Landlord may in good faith

25                   request (provided, that if Landlord requests such additional information or

26                   materials, the Transfer Notice shall not be deemed to have been

27                   received until Landlord receives such additional materials).

28
                                                  -5-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43          Desc
                             Main Document Page 6 of 50


 1 Id., § 13.2. Section 13.2 of the Lease also provides that "[i]f Tenant modifies any of the

 2 terms and conditions relevant to a proposed Transfer specified in the Transfer Notice,

 3 Tenant shall re-submit such Transfer Notice to Landlord for its consent pursuant to all of

 4 the terms and conditions of this Article 13." Id.

 5 B.      The Tenant's Name Controversy

 6         13.    Not long after the execution of the Lease, an incident occurred that

 7 prompted Mr. Nathan to consider changing the name of the Tenant under the Lease.

 8 Stewart Declaration, ¶ 11. On behalf of 8800 Sunset, Mr. Nathan received a state court

 9 complaint against the Landlord and 8800 Sunset related to a slip-and-fall injury in the

10 Building but not on the Premises (the "Slip and Fall Lawsuit"). Nathan Declaration, ¶ 9.

11 Mr. Nathan was advised by Mr. Bryan of TMC that the Landlord TMC would handle the

12 Slip and Fall Lawsuit on behalf of 8800 Sunset, which was likely named as a defendant in

13 the lawsuit because its name contained the building address and may have appeared to

14 others as the owner of the building. Id. Although Landlord TMC obtained a dismissal of

15 the Slip and Fall Lawsuit against 8800 Sunset, see Debtor's Exhibit 2 (Los Angeles

16 Superior Court's entry of dismissal of the lawsuit), Mr. Bryan of TMC nevertheless advised

17 Mr. Nathan to change the name of the tenant entity operating on the Premises so that a

18 similar incident would not occur again in the future. Id.; Debtor's Exhibit 3 and TMC's
19 Exhibit D (emails dated 3/5/14 regarding name change); Transcript Regarding Hearing

20 Held 10/25/18 ("Trial Transcript"), ECF 111, 117:13-16 ("Q. Now, he says, it will be good

21 to do this. You respond, 'I filed to get the name.'. . . Without the Sunset. And then he

22 responds, "Either way, your call. Will likely need to do a short amendment to the lease.'").

23 Specifically, Mr. Bryan wrote to Mr. Nathan, "It would be good for going forward to not

24 make mention of the address in your company name to avoid this type of issue." Debtor's

25 Exhibit 3 and TMC's Exhibit D (emails dated 3/5/14 regarding name change); see Nathan

26 Declaration, ¶ 11.
27         14.    Mr. Nathan was "happy" to continue having "8800 Sunset LLC" operate the

28 restaurant, and he had no intention of or reason for creating the Debtor entity but for the
                                                 -6-
                           FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                             Main Document Page 7 of 50


 1 fact that Mr. Bryan, Landlord TMC's representative, advised that he change the name of

 2 "8800 Sunset LLC" after the Landlord successfully obtained dismissal of the Slip and Fall

 3 Lawsuit. Nathan Declaration, ¶ 10; Trial Transcript 116:22-24 (Mr. Nathan’s

 4 testimony)("There's no reason I need to change the name without the landlord asking me

 5 to do so."); Trial Transcript 174:17-21 ("THE COURT: All right. So the only purpose was

 6 just to please the landlord and accommodate the landlord's suggestion? THE WITNESS

 7 [Mr. Nathan]: Yeah, he seemed to think that lawsuits happen –"); Trial Transcript 174:24-

 8 25 to 175:1 ("THE COURT: You – right. You wouldn't have changed the name otherwise,

 9 right? THE WITNESS: No, I was happy with that.").

10         15.    In a subsequent email sent to Mr. Nathan by Mr. Bryan of TMC on March 5,

11 2014 at 8:58 a.m., Mr. Bryan reiterated, "Maybe [a name change] without the address.

12 From what I gather this is what people look for when suing and then name the[m] in the

13 suit regardless of the cause. Either way your call. We'll likely need to do a short

14 amendment to the lease." Nathan Declaration, ¶ 12; Debtor's Exhibit 3 and TMC's Exhibit

15 D (emails dated 3/5/14 regarding name change).

16         16.    Relying on Mr. Bryan's directive, Mr. Nathan almost immediately and on the

17 same day as Mr. Bryan's March 5, 2014 emails created the Debtor entity (dropping

18 "Sunset" from the name) with the intention of having Debtor operate the Entertainment
19 Facility on the Premises. Nathan Declaration, ¶ 13; Debtor's Exhibit 4 (Debtor's Articles of

20 Organization of a Limited Liability Company).

21         17.    Mr. Nathan notified the Landlord's representative, Mr. Bryan, of Debtor's

22 creation and sent an email to Mr. Bryan on March 5, 2014 at 11:50 a.m. stating that "I filed

23 to get the name 8800 without the sunset." Nathan Declaration, ¶ 13; Debtor's Exhibit 3

24 and TMC's Exhibit D (emails dated 3/5/14 regarding name change); Trial Transcript

25 171:23-25 ("A: No, it was just, 'Will you change the name?' I sent an email to say that I

26 filed for a new company and the address is out of it and he was happy with it.").
27         18.    Upon creation of Debtor, the 8800 Sunset entity was not used for any

28 purpose and did not conduct any business on the Premises or otherwise. Trial Transcript
                                                -7-
                           FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK         Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43             Desc
                                Main Document Page 8 of 50


 1 173:9-21 ("THE COURT: So did 8800 Sunset have any purpose after you created 8800,

 2 LLC? THE WITNESS [Mr. Nathan]: No purpose at all . . . . THE COURT: So the only

 3 purpose was – it was just a replacement for . . . 8800 Sunset? THE WITNESS: That's

 4 correct.").

 5       i.          Communications About the Tenant's Name

 6            19.    The following matters are relevant in assessing Landlord TMC's

 7 understanding regarding the identity of its tenant under the Lease:

 8                   a.     The Liquor License. Section 6.4(c) of the Lease provides that "[o]n

 9            or about the date of the Business Opening . . . Landlord or its Affiliate shall assign,

10            sell and transfer the Liquor License [(the "Liquor License")] . . . to Tenant for use in

11            connection with Tenant's operation of the Restaurant within the Premises." Lease,

12            § 6.4(c). On March 31, 2014, Mr. Bryan of TMC described a two-step process of

13            transferring the Liquor License once from TMC's affiliate "to TMC . . . and then

14            again to the new owners, 8800, LLC." Nathan Declaration, ¶ 22; Debtor's Exhibit 8

15            (email dated 3/31/14 regarding transfer plans for the Liquor License). The Liquor

16            License was transferred to Debtor pursuant to the receipt of certain documents—

17            escrow instructions, a demand note, the California Department of Alcoholic

18            Beverage Control's notice of intended transfer of liquor license form, a license

19            transfer request form, and the Rule 64(b) Request letter—all of which were

20            prepared by TMC and show that the buyer or transferee applicant was Debtor.

21            Nathan Declaration, ¶ 22; Debtor's Exhibit 10 (escrow package submitted by TMC

22            for the transfer of the Liquor License to Debtor). Thus, the Liquor License was

23            transferred from TMC's affiliate to Debtor, and the Liquor License is currently in

24            Debtor's name. Nathan Declaration, ¶ 25; Debtor's Exhibit 11 (Debtor's Liquor

25            License).

26                   b.     Common Use Letter. In response to a request from the Public

27            Health Department on June 18, 2014, see Debtor's Exhibit 15, Mr. Bryan signed a

28            common use letter under IAC letterhead stating in pertinent part, "the food facility to
                                                     -8-
                               FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK     Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43              Desc
                            Main Document Page 9 of 50


 1       be operated by 8800, LLC." Nathan Declaration, ¶ 30; Debtor's Exhibit 16 (IAC

 2       Common Use Letter). A subsequent and revised common use letter signed by Mr.

 3       Bryan under TMC letterhead also represented that Debtor would operate on the

 4       Premises. Nathan Declaration, ¶ 31; Debtor's Exhibit 17 (email from Mr. Bryan to

 5       Mr. Nathan to "Pls [sic] use this shared use restroom letter."); Debtor's Exhibit 18

 6       (revised common use letter under TMC letterhead).

 7              c.      The Termination Option. Several months after the Liquor License

 8       was transferred to Debtor, Mr. Bryan asked Mr. Nathan to confirm that he was

 9       willing to waive the termination option related to the Liquor License. Nathan

10       Declaration, ¶ 26. As a result, on October 29, 2014, Mr. Nathan sent Mr. Bryan an

11       email stating that "8800 LLC . . . as the tenant under that certain Restaurant Lease

12       entered into with TMC REALTY, LLC . . . hereby waives any right to terminate said

13       lease pursuant to Section 6.4." Id.; Debtor's Exhibit 12 (emails dated 10/29/14

14       regarding waiver of the termination option). Mr. Nathan's response was

15       subsequently forwarded by Mr. Bryan to Jason Stewart, Senior Vice President and

16       Chief Administrative Officer of IAC/Interactive Corp., the parent of IAC Group, LLC

17       (referred to collectively as "IAC"), which is the parent of Landlord TMC. Debtor's

18       Exhibit 12A (email dated 10/29/14 forwarding Mr. Bryan's waiver email); Stewart

19       Declaration, ¶ 1 ("I am Senior Vice-President and Chief Administrative Officer of

20       IAC/Interactive Corp"). In response to Mr. Nathan's October 29, 2014 email, Mr.

21       Bryan sent an email replying to Mr. Nathan, which stated: "Thanks . . . I'm going to

22       have legal draft a letter for us to counter sign on this point to make it official."

23       Debtor's Exhibit 12 (emails dated 10/29/14 regarding waiver of the termination

24       option).

25              d.      First Lease Amendment. On October 30, 2014, Mr. Bryan of TMC

26       sent an email to Mr. Nathan with the subject "First Amendment of Restaurant

27       Lease (IAC)" with the attachment of a proposed version of the first amendment to

28       the Lease to waive the termination option pursuant to Section 6.4 of the Lease if
                                                 -9-
                          FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK    Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                          Main Document Page 10 of 50


 1       the tenant could not obtain a Liquor License (the "First Amendment"). Nathan

 2       Declaration, ¶ 27; Debtor's Exhibit 14 and TMC's Exhibit C (email dated 10/30/14

 3       with the proposed version of the First Amendment); Debtor's Exhibit 13 and TMC's

 4       Exhibit B (First Amendment). Despite the fact that Mr. Nathan's email regarding

 5       waiver of the termination option referenced "8800, LLC . . . as tenant," and that the

 6       Liquor License was transferred to Debtor, the First Amendment that was sent by

 7       Mr. Bryan of TMC to Mr. Nathan, and executed by Mr. Nathan and Mr. Bryan,

 8       references 8800 Sunset as the tenant. Debtor's Exhibit 12 (emails dated 10/29/14

 9       regarding waiver of the termination option); Debtor's Exhibit 11 (Debtor's Liquor

10       License); Debtor's Exhibit 13 and TMC's Exhibit B (the First Amendment). Prior to

11       signing the First Amendment, Mr. Nathan was asked to review a draft of the First

12       Amendment and to advise TMC if it was acceptable. Debtor's Exhibit 14 and

13       TMC's Exhibit C (email dated 10/30/14 with the proposed version of the First

14       Amendment).

15              e.      On October 20, 2015 at 7:20 a.m., Shane Trent, Director of LA

16       Facilities at IAC, sent an email to Brian Murphy of IAC to inform him that he sent a

17       "commencement notice to Choice Hospitality (Estrella Restaurant tenant) last

18       month [and] . . . a reminder that payment in the amount of $69,300 was due."

19       Nathan Declaration, ¶ 32; Debtor's Exhibit 19 (emails dated 10/20/15 from Mr.

20       Trent to Mr. Murphy). Mr. Trent then replied to this email with a clarification that

21       "[t]hey operate under the name 8800, LLC" at the Premises. Id. In response to Mr.

22       Trent's reminder, Debtor made the payment with a check in Debtor's name, and

23       TMC cashed the check on October 27, 2015. Nathan Declaration, ¶ 33; Debtor's

24       Exhibit 20 (delivery date check in the amount of $69,300).

25              f.      On November 11, 2015 at 8:22 a.m., shortly before Debtor opened for

26       business and the Lease commenced on December 1, 2015, Mr. Nathan thought

27       that he had misplaced the document showing that Debtor was the tenant under the

28       Lease and decided to email Mr. Trent (successor to Mr. Bryan) for him to draft a
                                               -10-
                          FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK    Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43           Desc
                          Main Document Page 11 of 50


 1       "small amendment to this agreement and the [L]ease so that the company is 8800

 2       llc not 8800 sunset llc." Nathan Declaration; ¶ 14; Debtor's Exhibit 3 and TMC's

 3       Exhibit D (emails dated 11/11/15 regarding name change). In an email response

 4       on November 30, 2015 at 8:33 a.m., Mr. Trent told Mr. Nathan that he would "work

 5       on th[e amendment]." Debtor's Exhibit 3 and TMC's Exhibit D (emails dated

 6       11/11/15 regarding name change). In that same email Mr. Trent also requested

 7       from Mr. Nathan a "wet copy of the lease commencement letter." Id. Under the

 8       "lease commencement letter" referred to in Mr. Trent's email, Mr. Nathan signed on

 9       behalf of "8800 Sunset LLC" and not "8800 LLC." TMC's Exhibit VVV (Notice of

10       Lease Term Dates).

11              g.      Second Lease Amendment. As time went by, Debtor desired to

12       lease additional office space on the Premises (the "Additional Office Space").

13       Nathan Declaration, ¶ 57. The purpose for the Additional Office Space was so that

14       Debtor's affiliated entity Sweetfin Holdings, LLC ("Sweetfin") could use it as an

15       office, and this was communicated by Mr. Nathan to Elizabeth McDonald of IAC.

16       Trial Transcript 210:5-9 ("THE WITNESS [Mr. Nathan]: Yes. So there were two

17       other ones, [Sweetfin] Holdings, which we wanted to rent the – an office and

18       occupied [Sweetfin] Holdings. From that amendment, that portion of the office,

19       [Sweetfin] Holdings and a check to the landlords."); Trial Transcript 113:5-8 ("A.

20       [Sweetfin] Holdings and – yes, I had conversation with Elizabeth in regards to it so I

21       asked her if they would be okay if [Sweetfin] Holdings rented an office."). Mr.

22       Nathan engaged in negotiations with TMC for the payment of rent related to

23       Sweetfin's usage of the Additional Office Space. Nathan Declaration, ¶ 57. After

24       TMC and Debtor finalized the essential terms regarding the Additional Office

25       Space, the Landlord formalized these terms and drafted the Second Amendment to

26       the Lease dated October 13, 2016 (the "Second Amendment"). Id., ¶ 58; Debtor's

27       Exhibit 45 and TMC's Exhibit F (the Second Amendment). When the Second

28       Amendment was emailed to Mr. Nathan from Ms. McDonald for signature on
                                              -11-
                          FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK    Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43             Desc
                          Main Document Page 12 of 50


 1       October 7, 2016, the body of the email stated that the company name "used [in the

 2       Second Amendment was] 8800LLc," and asked for Mr. Nathan's confirmation that

 3       "8800LLc" could be used in the Second Amendment instead of the "requested

 4       [Choice Hospitality Group, or] CHG" name. Nathan Declaration, ¶ 59, Debtor's

 5       Exhibit 46 and TMC's Exhibit I (emails dated 10/7/16 regarding the Second

 6       Amendment). However, like the First Amendment, the Second Amendment recited

 7       that "8800 Sunset LLC" was the Tenant under the Lease and was again signed on

 8       behalf of "8800 Sunset LLC" by Mr. Nathan. Debtor's Exhibit 45 and TMC's Exhibit

 9       F (the Second Amendment).

10              h.      Third Lease Amendment. Starting in early 2017, Debtor was facing

11       financial difficulties. Nathan Declaration, ¶ 60. The Lease had provisions for

12       increases in yearly rent. Lease, § 4.1. Mr. Bryan and Mr. Shane were no longer

13       employed by TMC. Nathan Declaration, ¶ 60. Their superior, Mr. Stewart, became

14       Mr. Nathan's contact. Id. In an email dated February 15, 2017 with the subject

15       "RE: Copy of Estrella 2016 PL w rent increase.xlsx," Mr. Nathan asked Mr. Stewart

16       to "push [the] rent increase [back] till next year." Id.; Debtor's Exhibit 47 (email

17       dated 2/15/17 regarding rent increase). Mr. Stewart told Mr. Nathan that he agreed

18       to delay the rent increase. Nathan Declaration, ¶ 61; see Debtor's Exhibit 48 (email

19       dated 3/20/17 from Ms. McDonald regarding deferment of the rent increase). In an

20       email from Ms. McDonald to Mr. Nathan with the subject "Third Amendment of

21       Restaurant Lease (IAC)_8906924_2.doc" on March 20, 2017, she told Mr. Nathan

22       that Mr. Stewart asked that the Landlord and Debtor "memorialize the deferment of

23       the rental increase so please see attached amendment." Debtor's Exhibit 48 (email

24       dated 3/20/17 from Ms. McDonald regarding deferment of the rent increase). The

25       third amendment to the Lease dated December 1, 2016 (the "Third Amendment")

26       was signed by Mr. Nathan and sent bank to Ms. McDonald. Debtor's Exhibit 49

27       and TMC's Exhibit J (the Third Amendment). The Third Amendment, like the two

28       previous amendments that Mr. Nathan signed, once again recited that "8800
                                               -12-
                          FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK    Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                          Main Document Page 13 of 50


 1       Sunset LLC" was the tenant under the Lease and was signed on behalf of "8800

 2       Sunset LLC" by Mr. Nathan. Id.

 3             i.       Even after the date of the Third Amendment, the Landlord sent a

 4       check payable to Debtor in the amount of $30,172.50 for tenant reimbursement

 5       owed to the tenant pursuant to the Lease. Nathan Declaration, ¶ 64; Debtor's

 6       Exhibit 30 (check dated 1/9/17 for reimbursement). Further, the Landlord

 7       continued to send Lease invoices to Debtor, and Debtor continued to send Lease

 8       payments that were cashed by the Landlord until April 2018 – approximately fifteen

 9       months after the Third Amendment was entered into and just two months before

10       the Petition Date. Nathan Declaration, ¶ 65; Debtor's Exhibit 36 (IAC lease

11       invoices from 12/2/15 to 3/26/18); Debtor's Exhibit 38 (rent checks sent by Debtor

12       to TMC from 12/4/15 to 9/5/18).

13             j.       Landlord TMC worked with Debtor (regarding Landlord approval,

14       consent, or signoff) to apply for and obtain several permits and licenses for Debtor

15       to operate the Entertainment Facility on the Premises, Nathan Declaration, ¶ 34:

16             (i) TMC applied for an Industrial Waste Permit on behalf of Debtor under the

17                  name "8800, LLC." Id.; Debtor's Exhibit 21 (emails regarding the

18                  Industrial Waste Permit). Debtor issued a check in the amount of

19                  $1,226.00 to the "LA County Department of Public Works Industrial

20                  Waste Department" for fees related to Industrial Waste Permit, and TMC

21                  paid Debtor back for such fees. Nathan Declaration, ¶ 34; Debtor's

22                  Exhibit 21 (check to the Industrial Waste Department from Debtor).

23             (ii) With TMC's permission and authorization, Debtor submitted an

24                  application to the County Sanitation Districts of Los Angeles to allow for,

25                  among other things, the "change in use of [part of the Premises] from

26                  office to restaurant." Nathan Declaration, ¶ 35; Debtor's Exhibit 22

27                  (application submitted to the County Sanitation Districts of Los Angeles).

28                  The application states that the owner of the Premises is "TMC REALTY
                                               -13-
                          FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK     Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43           Desc
                           Main Document Page 14 of 50


 1                   HOLDINGS CO," and that the applicant is "IAC – 8800 LLC." Debtor's

 2                   Exhibit 22 (application submitted to the County Sanitation Districts of Los

 3                   Angeles).

 4            (iii) To obtain authorization for the demolition and remodel of the Premises

 5                   for Debtor's tenant improvements ("Tenant Improvements" or "TI"), a

 6                   form was submitted to the City of West Hollywood listing the project

 7                   name as "8800 LLC," and it was signed by Mr. Bryan of TMC. Nathan

 8                   Declaration, ¶ 36; Debtor's Exhibit 23 (City of West Hollywood's

 9                   Construction and Demolition Waste Management Short Form). After

10                   certain of the Tenant Improvements were completed, Mr. Nathan had to

11                   submit requests to, and obtain approval for, reimbursements from the

12                   Landlord for Debtor's qualifying Tenant Improvements to the Premises.

13                   Nathan Declaration, ¶ 37.

14              k.      In preparation for Lease commencement, Debtor did all the following

15       under the name "8800 LLC": obtained the necessary business and restaurant

16       permits and licenses, see Debtor's Exhibit 33 (8800 LLC Business License,

17       Alcoholic Beverage License, and Public Health Permit); applied and obtained

18       utilities to operate the Entertainment Facility on the Premises, pursuant to Section

19       7.1 of the Lease, see Debtor's Exhibit 34 (8800 LLC's bills from AT&T and

20       SoCalGas); obtained insurance for the Premises, as required by Section 10.2 of

21       the Lease, see Debtor's Exhibit 35 (Certificate of Liability Insurance from ACORD);

22       and filed all tax returns, as it relates to business operations for the Entertainment

23       Facility on the Premises. Nathan Declaration, ¶ 47.

24              l.      Tenant Improvements. In an email dated April 24, 2015, Mr. Nathan

25       for Debtor confirmed "Yes , that is correct" to Mr. Trent's request for Landlord that

26       he "verify the remit to info for the [Tenant Improvements] check: 8800, LLC 1301 N.

27       Harper Avenue, . . . Los Angeles, CA 90046." Nathan Declaration, ¶ 38; Debtor's

28       Exhibit 24 (email dated 4/24/15 regarding the address for the TI check). On May 5,
                                                 -14-
                           FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK   Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                         Main Document Page 15 of 50


 1       2015, at 8:45 a.m., Mr. Bryan sent an email with the subject "RE: Check Request -

 2       Tenant Improvement reimbursement - Estrella Restaurant - 4/24/15" stating that

 3       the Tenant Improvements reimbursement check "should be made out to 8800LLC

 4       since that is the entity in which we have a lease." Nathan Declaration, ¶ 39;

 5       Debtor's Exhibit 25 (email dated 5/5/15 regarding TI reimbursement check request).

 6       This email also stated that Mr. Bryan would attempt to get a W9 tax form from Mr.

 7       Nathan. Id. As a result, Mr. Bryan sent Mr. Nathan a subsequent email on May 5,

 8       2015 at 8:46 a.m., requesting that Mr. Nathan send him a "W9 version 2014 for

 9       8800 LLC . . . [so that he could] have a check cut for the reimbursement." Nathan

10       Declaration, ¶ 40; Debtor's Exhibit 26 (email dated 5/5/15 from Mr. Bryan to Mr.

11       Nathan requesting a W9). Mr. Trent of IAC then sent an email to the accounts

12       payable department at IAC stating that Debtor's "Updated w9 [is] attached."

13       Nathan Declaration, ¶ 41; Debtor's Exhibit 26A (email dated 5/6/15 from Mr. Trent

14       with 8800 LLC's W9 attached). In an email correspondence chain with the subject

15       "Check Request - Tenant Improvement reimbursement - Screening Room -

16       8/20/15," Mr. Trent stated that he was "submitting this check request for Tenant

17       Improvements to 8800, LLC (Estrella Restaurant tenant) for improvements made to

18       the 8800 Screening Room. . . in the amount of $135,000." Nathan Declaration,

19       ¶ 42; Debtor's Exhibit 27 (email chain dated from 8/20/15 to 8/25/15 regarding TI

20       reimbursement check request). Mr. Bryan of TMC responded, "Approved. I've

21       reviewed the detail back up," and Mr. Stewart of IAC replied by stating, "Ok." Id. In

22       another email from Mr. Trent dated August 31, 2015, he stated that he was

23       "submitting this request for Tenant reimbursement to 8800, LLC (Estrella

24       Restaurant tenant) for improvements" in the amount of $71,766. Nathan

25       Declaration, ¶ 43; Debtor's Exhibit 28 (email dated 8/31/15 regarding TI

26       reimbursement check request). In a subsequent email from Mr. Trent dated

27       October 6, 2015, he attached a copy of a TI reimbursement check and informed

28       Kate Sigman of IAC "[t]he vendor is 8800 LLC – this is a TI reimbursement to our
                                              -15-
                         FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK    Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43             Desc
                          Main Document Page 16 of 50


 1       restaurant tenant." Nathan Declaration, ¶ 44; Debtor's Exhibit 29 (email dated

 2       10/6/15 from Mr. Trent with attached check request). In a further email dated

 3       December 22, 2015 from Mr. Trent to Michael Cheah related to TI reimbursements,

 4       Mr. Trent notified Mr. Cheah about "a notice of intent on lien related to our

 5       restaurant tenant's recent construction work." Nathan Declaration, ¶ 45; Debtor's

 6       Exhibit 31 (email dated 12/22/15 regarding notice of intent to record a mechanics'

 7       lien). The email asked for guidance on "next steps if any" given that the "restaurant

 8       tenant, dba 8800, LLC, received 2 separate TI disbursements related to their

 9       construction project earlier this year." Id. In this email, Mr. Trent of IAC stated, "I

10       submitted a check request for Tenant Improvement reimbursement to 8800, LLC

11       (Estrella Restaurant tenant) for improvements made to the 8800 Screening Room

12       on 8/20." Id. Mr. Trent of IAC also stated in the same email, "I submitted a check

13       request for Tenant Improvement disbursement to 8800, LLC (Estrella Restaurant

14       tenant) for improvements made to the restaurant space on 4/24." Id.

15              m.      Attorney Randall Fink replaced Mr. Kirsch as Debtor's counsel. See

16       TMC's Exhibit N (letter to counsel for TMC dated 11/27/17 from Mr. Fink). On

17       November 27, 2017, Mr. Fink sent a letter to counsel for TMC stating that his firm

18       "represents 8800 Sunset LLC." Id. As late as May 3, 2018, after TMC had given

19       notice of its termination of the Lease and recapture of the Premises, Mr. Fink wrote

20       another email with the subject line: "8800 Sunset LLC (Estrella)." TMC's Exhibit

21       HH (email dated 5/3/18 between Mr. Fink and Mr. Platt).

22              n.      On May 16, 2018, Landlord TMC filed an unlawful detainer action

23       against 8800 Sunset LLC and Doe Defendants in the Los Angeles Superior Court

24       (the "Unlawful Detainer Action"). Stewart Declaration, ¶ 36; TMC's Exhibit ZZ

25       (Complaint – Unlawful Detainer dated 5/16/18). The Complaint in that action

26       named as a defendant, and was served upon, 8800 Sunset LLC, the entity named

27       in the Lease as Tenant and each of the three Lease Amendments. Id. After the

28       Unlawful Detainer Action was filed, Mr. Fink, Debtor's counsel, told TMC that the
                                                -16-
                          FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK        Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43      Desc
                              Main Document Page 17 of 50


 1         Tenant under the Lease was "8800, LLC" rather than "8800 Sunset LLC" TMC's

 2         Exhibit AAAAA (emails dated 5/18/18 regarding the name change). When asked

 3         whether this contention was supported by a written assignment of the Lease, Mr.

 4         Fink, counsel for Debtor, responded "[w]hether there is a more formal amendment

 5         or not, I do not know. I don't have one." Id. In response, on May 22, 2018, TMC

 6         filed an Amended Complaint in the Unlawful Detainer Action, adding Debtor as a

 7         Defendant. TMC's Exhibit BBB (first amended Complaint – Unlawful Detainer

 8         dated 5/22/18).

 9       ii.     Invoices and Rent Payments

10         20.   From the date the lease commenced on December 1, 2015, to April 2018,

11 TMC sent Lease invoices addressed to Debtor. Debtor's Exhibit 36 (IAC lease invoices

12 from 12/2/15 to 3/26/18). None of the Lease invoices were addressed to 8800 Sunset. Id.

13         21.   On December 2, 2015, Mr. Trent of IAC sent an email to TMC stating that

14 TMC's "8800 Restaurant tenant (Estrella/Choice Hospitality/8800 LLC) should receive the

15 first monthly invoice asap. Their lease agreement states rent commences Dec 1st."

16 Nathan Declaration, ¶ 49; Debtor's Exhibit 37 (email dated 12/2/18 regarding first monthly

17 invoice for Debtor).

18         22.   Upon receiving monthly Lease invoices from the Landlord addressed to

19 Debtor, it was Debtor—and not 8800 Sunset—who paid rent, as provided for in the Lease,

20 to the Landlord. Nathan Declaration, ¶ 50; Debtor's Exhibit 38 (rent checks sent by

21 Debtor to TMC from 12/4/15 to 9/5/18). From the date the lease commenced on

22 December 1, 2015 to April 2018, Debtor sent checks (which were signed by Mr. Nathan)

23 to the Landlord for rent pursuant to the Lease, which the Landlord cashed without

24 objection. Id. When Debtor's checks were returned, Ms. McDonald of IAC notified Mr.

25 Nathan, on behalf of Debtor, that this was the case. Nathan Declaration, ¶ 50; Debtor's

26 Exhibit 39 (email from Ms. McDonald forwarding to Mr. Nathan an email dated 12/27/17
27 from another IAC employee stating that "our cash deposit for December rent from 8800

28 LLC has been returned.").
                                               -17-
                             FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK          Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43      Desc
                                Main Document Page 18 of 50


 1         23.    Excluding the payments for the usage of the Additional Office Space

 2 described in the Second Amendment, see Debtor's Exhibit 45 (the Second Amendment),

 3 Lease payments were always made by Debtor. Trial Transcript 210:12-16 ("THE COURT:

 4 So how many – what percentage of checks were. . . made out by other parties other than

 5 8880 to pay the rent? THE WITNESS [Mr. Nathan]: To pay the rent for the restaurant,

 6 only 8800, LLC.").

 7         24.    With respect to the check in the name of "SMOKEYARD, INC." in the

 8 amount of $22,466.00 and dated December 1, 2016 that was addressed to TMC, this

 9 check was "[r]eplaced by check 11837," a check written by Debtor. TMC's Exhibit L

10 (SMOKEYARD, INC. rent check); Debtor's Exhibit 38 (Debtor's replacement check dated

11 12/1/16 for $22,466.00). The Smokeyard check was inadvertently sent from Debtor's

12 accountant (and not Debtor) to the Landlord. Trial Transcript 111:4-9 (Mr. Nathan’s

13 testimony) ("Q. Sure. You sent rent checks into the tenant using different names,

14 correct? A. For the main restaurants we – sent from 8800, LLC there was a mistaken

15 check that came from the accountant called Smokeyard, which is not my company. I've

16 nothing to do with it.").

17         25.    With respect to the checks addressed and sent to the Landlord from

18 Sweetfin that were cashed by the Landlord, these were payments made by Sweetfin for its
19 usage of the Additional Office Space pursuant to the Second Amendment. Trial

20 Transcript 111:9-11 ("And [Sweetfin] Holdings checks specifically for the second

21 amendment and the office on the first floor."); Trial Transcript 210:5-9 ("THE WITNESS

22 [Mr. Nathan]: . . . [Sweetfin] Holdings, which we wanted to rent the – an office and

23 occupied [Sweetfin] Holdings. From that amendment, that portion of the office, [Sweetfin]

24 Holdings and a check to the landlords.").

25         26.    Prior to the execution of the Second Amendment, Mr. Nathan notified Ms.

26 McDonald of IAC that it was Sweetfin that desired to use the Additional Office Space.
27 Trial Transcript 105:23 to 106:3 (Mr. Nathan’s testimony) ("A. I actually asked for the

28 lease to be in the [Sweetfin] for the holdings. There's an email before this for Elizabeth
                                                 -18-
                               FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43           Desc
                            Main Document Page 19 of 50


 1 and she said that Barry Diller is making a decision and they got – wanted an outside

 2 tenant that they don't know already. And then she's asking me instead of Sweet –"); Trial

 3 Transcript 113:5-13 ("A. [Sweetfin] Holdings and – yes, I had conversation with Elizabeth

 4 in regards to it so I asked her if they would be okay if [Sweetfin] Holdings rented an office.

 5 Again, she came back to say that Barry Diller did not want to rent to anyone who he's not

 6 aware of and she's happy to rent it to us. And again, you saw the two names: Choice

 7 Hospitality Group, which is a management group that they're comfortable with that runs

 8 Estrella and 8800, LLC, which is the tenant's name.").

 9         27.    Section 1 of the Second Amendment provides that the "Base Rent for the

10 Additional Premises shall be $7,800.00 per annum," i.e., monthly payments of $650.

11 Debtor's Exhibit 45 and TMC's Exhibit F, § 1 (the Second Amendment). From December

12 2016 through April 2018, the Lease Invoices had separate line item descriptions with a

13 notation "Additional space" for those amounts billed for the Additional Office Space.

14 Debtor's Exhibit 36 (IAC lease invoices from 12/2/15 to 3/26/18). Each of the "Base Rent

15 Charge[s]" that were billed for the Additional Office space from December 2016 through

16 April 2018 was in the amount of $650.00. Id. Fifteen out of the seventeen Sweetfin

17 Checks that were sent to the Landlord were in the amounts of either $631 or $650. See

18 TMC's Exhibit K (Sweetfin Holdings, LLC rent checks).
19         28.    Of the remaining two Sweetfin checks that were not in the amount of $631 or

20 $650: (1) Check No. 1493 was "[r]eplaced by Check 11837" that was in Debtor's name,

21 see Debtor's Exhibit 38 (Debtor's replacement check dated 12/1/16 for $22,466.00); and

22 (2) Check No. 110070 in the amount of $1,383.06 is in the exact amount invoiced by the

23 Landlord in invoice numbers 2018-02 (C), 2018-02 (D), 2018-03 for the "Base Rent

24 Charge (Additional space)," "Rent Late Fees (Additional space)," and "Base Rent Interest

25 (Additional space)" for the Additional Office space. Debtor's Exhibit 36 (the $1,383.06

26 aggregate amount).
27         29.    At one point, one of the rent checks of Debtor to TMC was cashed by an

28 individual or entity other than TMC. As a result, Mr. Nathan worked with Ms. McDonald of
                                                -19-
                           FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43           Desc
                            Main Document Page 20 of 50


 1 IAC to submit a notarized Affidavit of Forged or Missing Endorsement Client Declaration

 2 to Union Bank, N.A. Nathan Declaration, ¶ 51; Debtor's Exhibit 40 (Mr. Nathan's Affidavit

 3 of Forged or Missing Endorsement Client Declaration submitted to Union Bank); Debtor's

 4 Exhibit 41 (email dated 11/3/16 from Ms. McDonald regarding the notarized declaration).

 5 In an email with the subject "RE: notarized declaration by 8800 LLC" dated November 3,

 6 2016, Ms. McDonald informed Union Bank and Mr. Nathan (among other parties) that she

 7 was "working on [her notarized declaration regarding 8800 LLC's check]" and asked

 8 where it should be sent. Nathan Declaration, ¶ 51; Debtor's Exhibit 41 (email dated

 9 11/3/16 from Ms. McDonald regarding the notarized declaration).

10      iii.      Mail Addressed to Debtor and Received By TMC

11         30.    Mail addressed to Debtor was generally sent to the Premises. Nathan

12 Declaration, ¶ 53. On several instances where Debtor's mail was incorrectly delivered to

13 Landlord TMC, such mail was subsequently forwarded by TMC to Mr. Nathan on behalf of

14 Debtor. Id.

15         31.    In an email from Mr. Trent with the subject line "Estrella mail" dated

16 February 29, 2016, he informed "Mailroom8800" that "incoming mail that is addressed to

17 8800 LLC is for Estrella. That is their business name for tax purposes. I've been re-

18 delivering it to them for a few months now but you should cut me out of the loop going
19 forward. It's usually tax or utilities related mail." Nathan Declaration, ¶ 54; Debtor's

20 Exhibit 42 (email dated 2/29/16 from Mr. Trent regarding incoming mail addressed to 8800

21 LLC).

22         32.     In a subsequent email from Mr. Trent to other employees of the Landlord

23 dated April 7, 2016, Mr. Trent stated "REMEMBER – any incoming mail addressed to

24 '8800 LLC' belongs to Estrella – that's their legal tax ID name . . . be careful not to process

25 and pay for invoices related to 8800 LLC . . . I see that can be tricky and easily look like a

26 bill for us." Nathan Declaration, ¶ 55; Debtor's Exhibit 43 (email dated 4/7/16 from Mr.
27 Trent regarding incoming mail).

28
                                                 -20-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK     Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43          Desc
                           Main Document Page 21 of 50


 1        33.    Further, in an email from Ms. McDonald for Landlord with the subject "RE:

 2 check" dated June 16, 2016, she told Mr. Nathan that she "received a check that [she

 3 thought] actually might be for [Mr. Nathan] . . . . It's made out to 8800 LLC which Shane

 4 [Trent] had noted was Estrella." Nathan Declaration, ¶ 56; Debtor's Exhibit 44 (emails

 5 dated 6/16/16 regarding the 8800 LLC check Ms. McDonald had received). Mr. Nathan

 6 responded to Ms. McDonald's email and confirmed that Debtor's check was for him. Id.

 7 C.     Debtor's Attempt to Assign the Lease

 8        34.    In late 2017, 1st Avenue Enterprises, LLC (the "Proposed Assignee") offered

 9 to purchase Debtor's business and take assignment of the Lease for, among other things,

10 approximately $1,000,000. Nathan Declaration, ¶¶ 66, 69.

11        35.    Debtor entered into a tentative purchase agreement with the Proposed

12 Assignee (the "1st Avenue Agreement"). Nathan Declaration, ¶ 72; Debtor's Exhibit 55

13 (Debtor's tentative purchase agreement with the Proposed Assignee). TMC's Exhibit GG

14 (Business Purchase Agreement and Joint Escrow Instructions).

15        36.    Throughout this period, Debtor kept TMC apprised of the developments of

16 the transaction with the Proposed Assignee. Nathan Declaration, ¶ 73.

17 D.     The Transfer Notice

18        37.    On March 15, 2018, Mr. Fink, counsel for Debtor, sent an email (the

19 "Transfer Notice") to Mr. Platt, counsel for TMC, requesting TMC's consent to an

20 assignment of the Lease to the Proposed Assignee. Id., ¶ 74; Debtor's Exhibit 54C and

21 TMC's Exhibit RRR (email dated 3/15/18 from Mr. Fink to Mr. Platt).

22        38.    The Transfer Notice attached a presentation regarding the Proposed

23 Assignee and its proposed restaurant. Debtor's Exhibits 54 and TMC's Exhibit RRR

24 (presentation for the proposed restaurant on 8800 W. Sunset).

25        39.    The Transfer Notice revealed that the Proposed Assignee, 1st Avenue

26 Enterprises, LLC, was composed of three partners: Joseph Miller, the Michelin rated
27 executive chef; Joel Herzer, the restauranteur/operator; and Tom Buttgenbach, Ph.D., the

28 financial partner. Nathan Declaration, ¶ 70; Debtor's Exhibit 54A and TMC's Exhibit RRR
                                               -21-
                           FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK     Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43         Desc
                           Main Document Page 22 of 50


 1 (description of the management team for the proposed restaurant). It also revealed that

 2 the financial backer, Mr. Buttgenbach, is a wealthy individual who made his fortune in

 3 solar energy and other endeavors but who did not have prior experience in the restaurant

 4 industry. Debtor's Exhibit 54A and TMC's Exhibit RRR (description of the management

 5 team for the proposed restaurant). Mr. Buttgenbach's lack of experience in the restaurant

 6 industry was subsequently confirmed by the Proposed Assignee's General Manager, Mr.

 7 Herzer. See TMC's Exhibit VVVV (email dated 4/18/18 from Mr. Herzer regarding the final

 8 items he was requested to submit for the lease) ("Tom Buttgenbach does not have a

 9 history of operating restaurants and as mentioned in our telephone conversation is our

10 financial backer."). The Proposed Assignee purported to have a balance sheet asset

11 value of over $28 million. Nathan Declaration, ¶ 70; Debtor's Exhibit 52 (the Proposed

12 Assignee's financial statements); Debtor's Exhibit 53 (the Proposed Assignee's Wells

13 Fargo bank statement).

14 E.      TMC's Due Diligence

15         40.   On March 20, 2018, at 12:33 p.m., Mr. Platt, counsel for TMC, sent an email

16 to Mr. Fink, counsel for Debtor, requesting additional information regarding the Proposed

17 Assignee and indicating that he had "heard back from [his] client and they are concerned

18 that the documentation that [Debtor] provided to the landlord was deficient." Debtor's
19 Exhibit 57 and TMC's Exhibit CCCC (email dated 3/20/18 from Mr. Platt to Mr. Fink

20 requesting additional information). In that same email, Mr. Platt also requested the

21 following additional items that, "at minimum," had to be submitted to the Landlord:

22               a. All of the information/documentation required to be provided by the

23                   tenant to the landlord by Section 13.2 of the lease;

24               b. Documentation supporting the information contained on the Balance

25                   Sheet and Profit & Loss Statement;

26               c. Most recent bank statements that show the cash on hand, including

27                   when the cash was deposited in the bank;

28
                                                -22-
                           FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43           Desc
                            Main Document Page 23 of 50


 1               d. Residential address, social security number and date of birth of each of

 2                    the investors;

 3               e. Financial statements of each of the investors;

 4               f. Description of the "Other Assets" on the Balance Sheet. Please explain

 5                    the basis of the $28 million in assets in 1st Avenue Capital Holding, LLC;

 6               g. What entity is actually acquiring the lease? Is it a single purpose entity?

 7                    Does that entity have any assets? What are the assets? When and how

 8                    did it acquire these assets?

 9               h. There are dozens of entities somehow related to 1st Avenue Capital

10                    Holding, LLC. Is this the entity acquiring the lease? Does it have assets?

11                    Please describe the assets and provide bank statements for the entity

12                    that will be the signatory to the documents; We also need a full financial

13                    statement (balance sheet, income statement, cash flow statement) for

14                    the actual assignee.

15               i.   Who are the owners of the entity that will be assigned the lease; We

16                    need financial information on the owners.

17               j.   What is the source of the $4.25 million in income for 1st Avenue Capital

18                    Holding, LLC for the first 2 months of 2018; and

19               k. Who contributed the $21.5 million in capital to 1st Avenue Capital

20                    Holding, LLC.

21               l.   The balance sheet for 1st Avenue Capital Holding, LLC lists

22                    "Accumulated Depreciation" of $671,068. What assets were the subject

23                    of that depreciation? Where are those assets on the balance sheet?

24 Id.

25        41.    The next day, on March 21, 2018, at 5:43 p.m., Mr. Fink, counsel for Debtor,

26 responded by email, providing additional financial information of the Proposed Assignee
27 and responses to the questions posed by Mr. Platt, counsel for TMC. TMC's Exhibits V

28 and DDDD (email chain dated from 3/20/18 to 3/21/18 between Mr. Fink and Mr. Platt).
                                                 -23-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43           Desc
                            Main Document Page 24 of 50


 1 Those responses were provided by Liz Roz, the Controller for the Proposed Assignee. Id.

 2 In that email, Mr. Fink suggested "a call between the business people as soon as possible

 3 to hash out any questions." Id.

 4         42.    On March 22, 2018, at 4:07 p.m., Mr. Platt responded for Landlord TMC,

 5 stating that such a telephonic meeting could be scheduled once TMC had received the

 6 additional documents and other information that TMC had requested. Debtor's Exhibit 58

 7 and TMC's Exhibit CC (email chain dated 3/22/18 between Mr. Platt and Mr. Fink).

 8         43.    On March 22, 2018, at 4:11 p.m., Mr. Fink, Debtor's counsel, stated in an

 9 email to Mr. Platt, Landlord TMC's counsel, "[i]f there is anything you need - I am sure [the

10 Proposed Assignee] will provide - but I think you have everything at this point." TMC's

11 Exhibit CC (email chain dated 3/22/18 between Mr. Platt and Mr. Fink). Both Debtor and

12 the Proposed Assignee in their communications with TMC expressed a sense of urgency

13 to TMC to review the transfer request in their efforts to close their transaction. Debtor's

14 Exhibit 58 (email dated 3/22/18 from Mr. Fink, counsel for Debtor, to Mr. Platt, counsel for

15 TMC) ("Any chance at getting a call with the new potential operator and the business

16 people? They are chomping at the bit to talk to someone at the Landlord.").

17         44.    On March 23, 2018, at 8:23 a.m., Mr. Fink, Debtor's counsel, sent an email

18 to Mr. Platt, Landlord TMC's counsel, providing a draft of the proposed Lease Assignment
19 and reiterating that the Proposed Assignee would like to speak with TMC. Debtor's

20 Exhibit 59 and TMC's Exhibit OOOO (email dated 3/23/18 from Mr. Fink to Mr. Platt

21 regarding the lease assignment draft).

22         45.    On March 23, 2018, at 10:49 a.m., in another email from Mr. Platt, Landlord

23 TMC's counsel, to Mr. Fink, Debtor's counsel, Mr. Platt reiterated that "the proposed

24 assignee did not provide [his] client with everything required to be provided under Section

25 13.2 of the lease" but nevertheless requested a date and time when the Proposed

26 Assignee would be available to speak with TMC. Nathan Declaration, ¶ 79; Debtor's
27 Exhibit 59 and TMC's Exhibit FFFF (email dated 3/23/18 from Mr. Platt to Mr. Fink asking

28 about the Proposed Assignee's availability for a call).
                                                -24-
                           FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK     Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43           Desc
                           Main Document Page 25 of 50


 1         46.   On March 26 and 27, 2018, there was an exchange of email

 2 correspondence between Ben Gildin (IAC's in-house counsel), Mr. Fink (Debtor's

 3 prepetition counsel), and representatives of the Proposed Assignee to schedule a

 4 conference call. TMC's Exhibit Y (email chain dated 3/26/18-3/27/18). A date and time

 5 were initially established. Id. Mr. Herzer for the Proposed Assignee emailed Mr. Gildin for

 6 IAC on March 26, 2018 and asked that the call be moved up to enable Mr. Buttgenbach,

 7 one of the principals of the Proposed Assignee, to participate in the call. Id. The call was

 8 rescheduled to accommodate Mr. Buttgenbach. Id.

 9         47.   The conference call proceeded as planned on March 28, 2018. Stewart

10 Declaration, ¶ 55. Notwithstanding the fact that the conference call was specifically

11 rescheduled to accommodate Mr. Buttgenbach's schedule, Mr. Buttgenbach failed to

12 participate. Id.

13         48.   TMC subsequently followed up with an email to the Proposed Assignee in

14 an effort to reschedule a telephone conference with Mr. Buttgenbach. Id.; Debtor's Exhibit

15 61 and TMC's Exhibit Z (email dated 4/3/18 from Mr. Gildin). Notwithstanding TMC's

16 efforts, Mr. Buttgenbach never responded, and he ultimately never spoke to anyone from

17 TMC. Stewart Declaration, ¶¶ 56, 61.

18         49.   On March 29, 2018, at 1:17 p.m., Mr. Herzer for the Proposed Assignee sent

19 Mr. Gildin, IAC's counsel, for Landlord, a list of several proposed changes to the Lease

20 that the Proposed Assignee sought, apparently as a condition to accepting assignment of

21 the Lease. TMC's Exhibit EE (email dated 3/29/18 regarding "8800 Sunset Lease"). The

22 joint escrow instructions gave the Proposed Assignee the right to terminate the

23 assignment in the event that TMC failed to agree to the Proposed Assignee's requested

24 changes. TMC's Exhibit GG, Addendum ¶ 12 (business purchase agreement and joint

25 escrow instruction). The Escrow Instructions also gave the Proposed Assignee the right

26 ///
27 ///

28 ///
                                                -25-
                           FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK             Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43                      Desc
                                   Main Document Page 26 of 50


 1 to cancel the assignment if TMC refused to waive its right to receive the Transfer Profits it

 2 was entitled to pursuant to Section 13.5 of the Lease. Id.2

 3             50.      On March 30, 2018 at 3:27 p.m., in response to Mr. Nathan's inquiry about

 4 outstanding documents from the Proposed Assignee regarding the proposed assignment,

 5 Mr. Gildin, IAC's counsel, on behalf of Landlord. told Mr. Nathan, Debtor's principal, that

 6 "[t]hey have not yet provided everything we requested." Debtor's Exhibit 60 and TMC's

 7 Exhibit LLLL (email dated 3/30/18 from Mr. Gildin to Mr. Nathan).

 8             51.      Landlord TMC continued to obtain further documents and information from

 9 the Proposed Assignee; Mr. Gildin, IAC's counsel, on behalf of Landlord, corresponded

10 with Mr. Herzer from the Proposed Assignee to obtain the required information. Debtor's

11 Exhibit 64; TMC's Exhibit DD.

12 F.          TMC Deems Transfer Notice Submitted

13             52.      On April 3, 2018, at 5:31 p.m., Mr. Gildin of IAC on behalf of Landlord sent

14 an email to Mr. Herzer for the Proposed Assignee, Mr. Fink, Debtor's counsel, Mr. Nathan,

15 Debtor's principal, and others, in which he stated: "Although we have not received

16 everything technically required under Section 13.2 of the lease, we nevertheless will

17 consider the Transfer Notice to be fully and formally submitted as of today." Debtor's

18 Exhibit 61 and TMC's Exhibit Z (email dated 4/3/18 from Mr. Gildin considering the
19 Transfer Notice to be fully and formally submitted). Mr. Gildin went on to note that the

20 clock on the 20-day deadline by which TMC had to make its decision regarding the

21 transfer request would begin that day. Id. ("Pursuant to Section 13.2 of the lease we will

22 provide a response within 20 business days (i.e., by end of day on May 1, 2018).").

23

24
     2   Section 13.5 of the Lease provides that Landlord TMC is entitled to 50% of the "Transfer Profits" (including
25 all rent and other consideration) paid from the Proposed Assignee to Debtor. Mr. Nathan testified that the
     Proposed Assignee offered to purchase Debtor's business for approximately $1,000,000. Nathan
26 Declaration, ¶ 69. The Business Purchase Agreement and Joint Escrow Instructions show a purchase price
     of $900,000. See TMC's Exhibit GG. Accordingly, it appears the Proposed Assignee was requesting that
27   TMC forego its right to approximately $450,000 in Transfer Profits. See Proposed Assignment Agreement,
     TMC's Exhibit OOOO, ¶ 4 ("Landlord acknowledges and agrees that it waives any 'Transfer Profits' from
     Assignor with respect to this Assignment.").
28
                                                            -26-
                                   FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43         Desc
                            Main Document Page 27 of 50


 1         53.    In emails to Mr. Gilden (IAC's in-house counsel) as Landlord's agent, both

 2 Mr. Nathan (Debtor's principal) and Mr. Herzer (as the agent of the Proposed Assignee)

 3 thanked Mr. Gildin for his email on behalf of Landlord deeming the Transfer Notice

 4 submitted. TMC's Exhibit PPPP (email dated 4/4/18 from Mr. Nathan thanking Mr. Gildin);

 5 Debtor's Exhibit 62 and TMC's Exhibit Z (email dated 4/3/18 from Mr. Herzer thanking Mr.

 6 Gildin). Mr. Nathan stated, "Thanks for the update. What do you still need from the

 7 buyers according to 13.2? I will make sure they provide." TMC's Exhibit PPPP (email

 8 dated 4/4/18). Mr. Herzer stated, "Thank you Ben. Can you please let us know what else

 9 you need as far as financials. We can move this forward quickly." Debtor's Exhibit 62 and

10 TMC's Exhibit Z (email dated 4/3/18). At no point did Mr. Nathan, Debtor's principal,

11 Debtor's counsel, or the Proposed Assignee object to Landlord's determination that the

12 Debtor's Transfer Request was fully and formally submitted and the deadline by which

13 Landlord had to determine whether to accept the assignment request, reject the

14 assignment request, or exercise one of its other options under Section 13.3 of the Lease

15 was set. See TMC's Exhibit PPPP (email dated 4/4/18 from Mr. Nathan); Debtor's Exhibit

16 62 and TMC's Exhibit Z (email dated 4/3/18 from Mr. Herzer). On the contrary, the

17 statements by Mr. Nathan on behalf of Debtor and Mr. Herzer on behalf of the Proposed

18 Assignee indicate that they wanted to facilitate an expeditious decision by Landlord TMC
19 so they could proceed with their proposed purchase agreement.

20 G.      Landlord TMC Obtains All the Required Documents

21         54.    Even though Landlord TMC considered the Transfer Notice to be fully and

22 formally submitted and no further documentation was required, TMC indicated that it was

23 willing to consider additional information provided by the Proposed Assignee. Debtor's

24 Exhibit 61 and TMC's Exhibit Z (email dated 4/3/18 from Mr. Gildin). In his April 3, 2018,

25 5:31 p.m. email, Mr. Gildin on behalf of Landlord invited the Proposed Assignee to "feel

26 free to pass along any additional information [they would] like [TMC] to consider." Id. Mr.
27 Herzer (the General Manager of the Proposed Assignee) sent an email to Mr. Gildin

28 asking him "what else [he] need[ed] as far as financials." on April 3, 2018 at 6:02 p.m.
                                                -27-
                           FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK       Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                             Main Document Page 28 of 50


 1 Debtor's Exhibit 62 and TMC's Exhibit Z (email dated 4/3/18 from Mr. Herzer asking Mr.

 2 Gildin what additional information he needs to provide).

 3         55.    Following Mr. Gildin's email of April 3, 2018, the Proposed Assignee elected

 4 to accept Mr. Gildin's offer to submit additional due diligence materials to TMC. Debtor's

 5 Exhibit 63 and TMC's Exhibits QQQQ, RRRR (email dated 4/5/18 from Mr. Herzer asking

 6 Mr. Gildin for clarification so that "[he] could get those answers to [Mr. Gildin] quickly.").

 7 There followed a number of additional emails between TMC and Proposed Assignee

 8 aimed at providing this additional information. TMC's Exhibit SSS (email dated 4/11/18

 9 with the following attachments: Certificate of Registration from the State of California

10 stating that the Proposed Assignee could transact intrastate business, Application to

11 Register a Foreign LLC, Operating Agreement of the Proposed Assignee, Certificate of

12 Formation from the City of Delaware for LLC, bank statement from Wells Fargo, LLC

13 Agreement of the Proposed Assignee, and Articles of Organization for LLC in the State of

14 California); TMC's Exhibit TTT (Mr. Buttgenbach's balance sheet, DE Certificate of Good

15 Standing, and driver's license); TMC's Exhibit TTTT (email dated 4/15/18 from Mr. Herzer

16 with part of what Mr. Gildin asked for); TMC's Exhibit UUUU (email dated 4/16/18 with

17 CAR Business Purchase Agreement attached); TMC's Exhibit VVVV (email dated 4/18/18

18 with subject "Final items asked for 8800 Sunset); TMC's Exhibit YYYY (email dated
19 4/18/18 with copy of Mr. Miller's driver's license attached).

20         56.    On April 5, 2018, at 1:15 p.m., Mr. Herzer for the Proposed Assignee sent

21 another email to Mr. Gildin on behalf of Landlord asking him to "let [the Proposed

22 Assignee] know what points regarding the financials [Mr. Gildin] need addressed [so the

23 Proposed Assignee] can get those answers to [Mr. Gildin] quickly." Debtor's Exhibit 63

24 and TMC's Exhibit QQQQ. In a response sent from Mr. Gildin to Mr. Herzer on April 5,

25 2018, at 12:02 p.m., he indicated, "Yes, we can put that together for you." Id.

26         57.    On April 11, 2018, at 8:24 p.m., Mr. Gildin, IAC in-house counsel, on behalf

27 of Landlord, sent an email to both Mr. Nathan of Debtor and Mr. Herzer of the Proposed

28 Assignee, requesting the following additional and/or outstanding items:
                                                  -28-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK       Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43          Desc
                             Main Document Page 29 of 50


 1                a. A certified certificate of organization of the proposed assignee entity and

 2                     the parent/guarantor entity

 3                b. The operating agreement for the proposed assignee entity

 4                c. A certificate of good standing in the state of California for the proposed

 5                     assignee entity and the parent/guarantor entity

 6                d. A summary of Thomas Buttgenbach's history operating restaurants

 7                e. A copy of the Business Purchase Agreement referenced in Section 1 of

 8                     the draft assignment

 9                f. Evidence that the proposed Assignee has reviewed and agreed to sign

10                     the draft assignment

11                g. The material terms of the transfer of the liquor license

12                h. A copy of the driver's license/id of each of Thomas Buttgenbach/Joel

13                     Herzer/Joseph Miller in order to run background checks

14                i.   A credit report for Thomas Buttgenbach

15                j.   Certified copies of the bank statement/balance sheets provided (each

16                     updated as of April 1, 2018)

17                k. An operating budget

18 Debtor's Exhibit 64 and TMC's Exhibit DD (email dated 4/11/18 from Mr. Gildin with a list
19 of outstanding items). Mr. Gildin's requests for additional and/or outstanding items came

20 after he purportedly considered the "Transfer Notice to be fully and formally submitted" on

21 April 3, 2018. Debtor's Exhibit 61 and TMC's Exhibit Z (email dated 4/3/18 from Mr. Gildin

22 considering the Transfer Notice to be fully and formally submitted).

23         58.    Ultimately, Landlord TMC acquired all the information and documents

24 required by the Lease to satisfy the Transfer Notice. See Stewart Declaration, ¶ 62;

25 TMC's Exhibit S (Chart of Due Diligence Documents Received). Debtor's counsel, Mr.

26 Fink, also confirmed that Landlord TMC received all the information, stating, "If there is
27 anything you need – I am sure they will provide – but I think you have everything at this

28
                                                 -29-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK       Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                             Main Document Page 30 of 50


 1 point." TMC's Exhibit CC (email dated 3/22/18 regarding remaining information to be

 2 submitted) (emphasis added).

 3          59.     Specifically, the following information received by Landlord TMC

 4 corresponds to the information required under Section 13.2 of the Lease:

 5
     § 13.2       Information Requested                     Information Received
 6
     i(a)     The name and address of       -   Identity of principals included in 8800 W. Sunset
 7            the proposed Transferee.          Overview and Estrella Business Plan 2018
                                                PowerPoint [TMC's Exhibit RRR]
 8                                          -   Told name of Transferee is First Avenue
                                                Enterprises LLC [TMC's Exhibit DDDD]
 9
                                            -   Address of First Avenue Enterprises LLC
10                                              provided in Articles of Incorporation [TMC's
                                                Exhibit SSS]
11
     i(b)     Current financial             -   First Avenue Capital Holdings, LLC Balance
12            statements of the                 Sheet [TMC's Exhibit RRR]
              proposed Transferee           -   First Avenue Capital Holdings, LLC Profit & loss
13            certified by an officer,          Statement [TMC's Exhibit RRR]
              partner, manager or owner
14                                          -   First Avenue Capital Holdings, LLC Wells Fargo
              thereof, and any other            Analyzed Business Checking Statement [TMC's
              information and materials
15                                              Exhibit DDDD]
              (including, without
              limitation, credit reports,   -   1st Avenue Enterprises, LLC WellsOne Account
16            business plans, operating         Statement as of March 1, 2018 [TMC's Exhibit
              history, bank and                 SSS]
17            character references)         -   First Avenue Capital Holdings, LLC Income and
              required by Landlord to           Assets [TMC's Exhibit DDDD]
18            assist Landlord in            -   First Avenue Enterprises, LLC "does not yet hold
              reviewing the financial           any assets" [TMC's Exhibit DDDD]
19            responsibility, character,    -   Buttgenbach Balance Sheet [TMC's Exhibit ZZZ]
              and reputation of the
20            proposed Transferee.          -   Buttgenbach Personal Companies Org Chart
                                                [TMC's Exhibit AAAA]
21

22   i(c)     The nature of such            -   8800 W. Sunset Overview [TMC's Exhibit RRR]
              Transferee's business,        -   Estrella Business Plan 2018 PowerPoint [TMC's
23            restaurant plan and               Exhibit RRR]
              proposed use of the           -   Estella Project 2018 Menu [TMC's Exhibit RRR]
24            Premises.
                                            -   Tentative Plans for Estrella Remodel [TMC's
25                                              Exhibit IIII]
                                            -   8800 Sunset Reopening Costs [TMC's Exhibit
26                                              TTTT]
                                            -   Forecast Statement of Operations [TMC's Exhibit
27                                              TTTT]
28
                                                   -30-
                             FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK       Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43                Desc
                             Main Document Page 31 of 50


     § 13.2    Information Requested                           Information Received
 1
     i(d)     The proposed effective          -   Business Purchase Agreement/ Escrow
 2            date of the proposed                Documents [TMC's Exhibit UUUU]
              Transfer.
 3
     i(e)     All of the principal terms of   -   Business Purchase Agreement/ Escrow
 4            the proposed Transfer               documents [TMC's Exhibit UUUU]
              (including a calculation of     -   Assignment and Assumption and Consent to
 5            the Transfer Profits                Assignment and Assumption of Lease [TMC's
              (defined in Section 13.5,           Exhibit OOOO]
 6            below)).

 7   i(f)     Description of such             -   8800 W. Sunset Overview [TMC's Exhibit RRR]
              Transferee's track record       -   Estrella Business Plan 2018 PowerPoint [TMC's
 8            and experience in                   Exhibit RRR]
              operating restaurants of        -   Buttgenbach has no "history of operating
 9            comparable scope and                restaurants" [TMC's Exhibit VVVV]
              quality.
10
     i(g)     Such other information and      -   Delaware Certificate of Good Standing (1st
11            materials as Landlord may           Avenue Capital Holding, LLC) [TMC's Exhibit
              in good faith request               TTT]
12            (provided, that if Landlord     -   State of California Certificate of Registration (1st
              requests such additional            Avenue Capital Holding, LLC) [TMC's Exhibit
13            information or materials,           SSS]
              the Transfer Notice shall
14                                            -   Application to Register a Foreign Limited Liability
              not be deemed to have               Company (1st Avenue Capital Holding, LLC)
              been received until
15                                                [TMC's Exhibit SSS]
              Landlord received such
              additional materials).          -   Operating Agreement of 1st Avenue Enterprises,
16                                                LLC Capital Contributions by Member (1st
                                                  Avenue Enterprises, LLC) [TMC's Exhibit SSS]
17                                            -   Delaware Certificate of Formation (1st Avenue
                                                  Capital Holding, LLC) [TMC's Exhibit SSS]
18                                            -   Limited Liability Company Agreement of 1st
                                                  Avenue Capital Holding, LLC [TMC's Exhibit
19                                                SSS]
20                                            -   Capital Contributions by Member (1st Avenue
                                                  Capital Holding, LLC) [TMC's Exhibit SSS]
21                                            -   Form of Certificate – Membership Interest
                                                  Certificate (1st Avenue Capital Holding, LLC)
22                                                [TMC's Exhibit SSS]
                                              -   California Secretary of State Doing Business
23                                                Registration Confirmation [TMC's Exhibit SSS]
                                              -   California Secretary of State Articles of
24                                                Organization (1st Avenue Enterprises, LLC)
                                                  [TMC's Exhibit SSS]
25
                                              -   Buttgenbach, Herzer and Miller driver's licenses
26                                                [TMC's Exhibits TTT, VVVV, YYYY]

27

28
                                                     -31-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK          Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43          Desc
                                Main Document Page 32 of 50


     § 13.2         Information Requested                     Information Received
 1
     ii         Proposed assignment and        -   Assignment and Assumption and Consent to
 2              a consent to sublease              Assignment and Assumption of Lease [TMC's
                form.                              Exhibit OOOO
 3

 4 See Stewart Declaration, ¶ 62; TMC's Exhibit S (Chart of Due Diligence Documents

 5 Received).

 6            60.     As for Debtor's specific contentions that certain information was not
 7 received, see Debtor's Proposed Findings of Fact and Conclusions of Law, ECF 113,

 8 ¶ 90, the court finds that TMC received the information it needed as described below:

 9

10       Allegedly Missing Information and                         Court's Finding
         Debtor's Argument for Inadequacy
11   -    "[C]urrent financial statements of the    TMC received all the information it needed
          proposed Transferee certified by an       because it was told the Proposed Assignee was
12        officer, partner, manager or owner        a shell entity formed to purchase the
          therof . . ." [Lease § 13.2(b)]           Restaurant and the rights to the Lease. See
13                                                  TMC's Exhibit Z (Email dated 3/21/18 from
     -    Full financial statement (balance
          sheet, income statement, cash flow        Debtor's counsel (Mr. Fink) to TMC's counsel
14                                                  (Mr. Platt) stating, in response to questions 6
          statement) for the actual assignee
          [Requested by TMC's counsel Mr.           and 7: "1st Avenue Enterprises is the entity
15                                                  formed for the restaurant(s). . . . 1st Avenue
          Platt via email on March 20, 2018.
          See Debtor's Exhibit 57, request #8]      Enterprises will acquire the lease. It is 100%
16                                                  owned by 1st Avenue Capital Holding. It does
     -    Certified copies of the bank              not yet hold any assets."). Moreover, TMC
17        statement/ balance sheets provided        received the following information:
          (updated as of 4/1/18) [Requested
18        by IAC's in-house counsel Mr. Gildin      - First Avenue Capital Holdings, LLC Balance
          via email on April 11, 2018. See            Sheet [TMC's Exhibit RRR]
19        Debtor's Exhibit 64, request #10]         - First Avenue Capital Holdings, LLC Profit &
                                                      loss Statement [TMC's Exhibit RRR]
20   Debtor Argues: The Proposed                    - First Avenue Capital Holdings, LLC Wells
     Assignee's financial statements were             Fargo Analyzed Business Checking
21   not provided. Only uncertified copies            Statement [TMC's Exhibit DDDD]
     of the balance sheet and profit and            - 1st Avenue Enterprises, LLC WellsOne
22   loss statements of 1st Avenue Capital            Account Statement as of March 1, 2018
     Holding, LLC were provided.                      [TMC's Exhibit SSS]
23

24

25

26
27

28
                                                     -32-
                               FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK        Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43         Desc
                              Main Document Page 33 of 50


         Allegedly Missing Information and                       Court's Finding
 1       Debtor's Argument for Inadequacy
 2   -   Documentation supporting the           -   First Avenue Capital Holdings, LLC Income
         information contained on the               and Assets [TMC's Exhibit DDDD]
 3       Balance Sheet and Profit & Loss        -   First Avenue Enterprises, LLC "does not yet
         Statement [Requested by TMC's              hold any assets" [TMC's Exhibit DDDD]
 4       counsel Mr. Platt via email on March   -   Buttgenbach Balance Sheet [TMC's Exhibit
         20, 2018. See Debtor's Exhibit 57,         ZZZ]
 5       request #2]                            -   Buttgenbach Personal Companies Org Chart
 6                                                  [TMC's Exhibit AAAA]
     Debtor Argues: None or insufficiently
 7   provided.

 8   -   Calculation of the Transfer Profits    The calculation is $0. The Transfer Profits
         [Lease § 13.2(e)]                      under the proposed assignment would have
 9                                              been $0 because the Proposed Assignee
                                                required that TMC waive its right to collect
10   Debtor Argues: None provided.              transfer profits on the transaction. See
                                                Proposed Assignment Agreement, TMC's
11                                              Exhibit OOOO, ¶ 4 ("Landlord acknowledges
                                                and agrees that it waives any 'Transfer Profits'
12                                              from Assignor with respect to this Assignment.")
13
     -   Credit Reports [Lease § 13.2(b)]       TMC received all the information it needed
14   -   Bank and Character References          about the financial condition of the Proposed
         [Lease § 13.2(b)]                      Assignee and its members, including Tom
15                                              Buttgenbach, the "financial backer." In an email
     -   Residential address, social security   forwarded to TMC from Mr. Fink (Debtor's
16       number and date of birth of each of
                                                counsel), Mr. Herzer (the general manager for
         the investors [Requested by TMC's      the Proposed Assignee) wrote "We can provide
17       counsel Mr. Platt via email on March   more information directly with landlord as
         20, 2018. See Debtor's Exhibit 57,     noted. Please get this meeting set up with
18       request #4]                            landlords. Our [the Proposed Assignee's]
     -   A credit report for Thomas             financial viability is beyond question." See
19       Buttgenbach [Requested by IAC's in-    Email dated March 21, 2018, at 1:04 p.m.,
         house counsel Mr. Gildin via email     TMC's Exhibit DDDD (emphasis added). Later,
20       on April 11, 2018. See Debtor's        Mr. Herzer wrote to Mr. Gildin, IAC's in-house
         Exhibit 64, request #9]                counsel, "Tom Buttgenbach . . . is our financial
21                                              backer. He has built his solar company from a
                                                start up to an organization that provides 10% of
22                                              the power to the Los Angeles area. He has
     Debtor Argues: None provided.
23

24

25

26
27

28
                                                    -33-
                              FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK         Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43               Desc
                               Main Document Page 34 of 50


         Allegedly Missing Information and                          Court's Finding
 1       Debtor's Argument for Inadequacy
 2   -   Financial statements of each of the       brokered deals resulting in over 5 billion dollars
         investors [Requested by TMC's             in revenue . . . . We won't be providing a credit
 3       counsel Mr. Platt via email on March      report regarding his worthiness." See Email
         20, 2018. See Debtor's Exhibit 57,        dated April 18, 2018, at 9:36 a.m., TMC's
 4       request #5]                               Exhibit VVVV (emphasis added).
     -   Financial information of the owners
 5       of the entity that will be assigned the
         Lease [Requested by TMC's counsel
 6       Mr. Platt via email on March 20,
         2018 See Debtor's Exhibit 57,
 7       request #9]
 8
     Debtor Argues: Information requested
 9   for Mr. Joel Herzer and Joseph Miller
     (i.e., the other partners) were not
10   provided.

11
     -   Certificate of good standing in
12       California for the Potential Assignee
         and parent/guarantor entity
13       [Requested by IAC's in-house
         counsel Mr. Gildin via email on April
14       11, 2018. See Debtor's Exhibit 64,
         request #3]
15
     Debtor Argues: The California
16   certificates of good standing were not
     in the trial exhibits admitted into
17   evidence.
18
     -   Material terms of the transfer of the     All material terms were included in the
19       liquor license [Requested by IAC's        submitted information. According to the
         in-house counsel Mr. Gildin via email     Business Purchase Agreement, the proposed
20       on April 11, 2018. See Debtor's           sale of Debtor's business to the Proposed
         Exhibit 64, request #7]                   Assignee included the Liquor License, which
21                                                 the parties valued at $85,000. See Business
                                                   Purchase Agreement and Joint Escrow
     Debtor Argues: None provided.
22                                                 Instructions, TMC's Exhibit GG at 3, § 6
                                                   ("Assets Transferred" includes "transferable
23                                                 government licenses and permits"); at 4,
                                                   § 14(A) (requiring Debtor's compliance with
24                                                 Alcohol Beverage Control Act); at Addendum,
                                                   § 1(E) (if government does not approve transfer
25                                                 before sale closes, purchase price is reduced
                                                   $85,000); at Addendum, § 6(a) ("Assets
26                                                 Transferred . . . shall include . . . [i]n addition to
                                                   the Liquor License, all other transferable
27                                                 permits and licenses.").

28
                                                    -34-
                              FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK       Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                             Main Document Page 35 of 50


 1 H.      Landlord TMC's Decision to Terminate the Lease and Invoke Recapture

 2         Provision of the Lease

 3         61.    In the second half of 2017, Landlord TMC began to consider plans to

 4 renovate and develop for its own use the portion of the ground floor of the Building that

 5 was not part of the restaurant premises. Stewart Declaration, ¶ 63. Once it became

 6 evident that the restaurant was experiencing financial difficulties, TMC also began to

 7 consider ways to expand its development of the ground floor into the Premises and

 8 associated theater space in the event that the Debtor went out of business. Id.

 9         62.    After Landlord TMC received the Transfer Notice on March 15, 2018, TMC

10 personnel began in earnest to create a proposal to renovate the entire ground floor, for

11 TMC to consider as a possible alternative to permitting a new tenant to take over the

12 Lease. Id., ¶ 64. A final plan was proposed to IAC. Id. The plan was designed to serve

13 as both a revenue generating event space and a much-needed common area for

14 employees of IAC and its subsidiary businesses who occupy the floors above the

15 restaurant in the Building. Id.

16         63.    IAC's management as TMC's parent then considered whether to grant the

17 Debtor's assignment request or to recapture the space for its own use, and they identified

18 numerous reasons not to assign or sublease the Lease and instead exercise the
19 Recapture Right: (1) the Proposed Assignee required material modifications in the Lease

20 that impaired TMC's substantive rights under the Lease; (2) the Tenant required TMC to

21 forfeit the Transfer Profits it was entitled to under the Lease, see supra, fn. 2; (3) Mr.

22 Buttgenbach refused to speak with TMC, see Findings of Fact, ¶¶ 47-48, supra; (4) the

23 Proposed Assignee was a shell entity, without assets, a balance sheet, financial

24 statements, employees, or a bank account; (5) Mr. Buttgenbach had no prior experience

25 in the restaurant business; and (6) TMC believed that the Proposed Assignee was unlikely

26 to succeed as the majority of the changes to the business plan that the Proposed
27 Assignee suggested had already been tried unsuccessfully by the Tenant. Stewart

28 Declaration, ¶¶ 65 and 67.
                                                 -35-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK       Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43          Desc
                             Main Document Page 36 of 50


 1           64.   Ultimately, Landlord TMC determined not to approve Debtor's Transfer

 2 Notice and instead elected to exercise the Recapture Right "in the exercise of its sole and

 3 absolute discretion." Lease, § 13.3; Stewart Declaration, ¶ 67.

 4           65.   On April 18, 2018, Landlord TMC gave written notice of its decision to

 5 terminate the Lease and recapture the Premises effective May 1, 2018, in accordance

 6 with the notice provision in the Lease (the "Recapture Letter"). Debtor's Exhibit 66 and

 7 TMC's Exhibit AA (the Recapture Letter).

 8           66.   Two days later, on April 20, 2018, Mr. Fink, counsel for Debtor, sent a reply

 9 letter to Mr. Platt, counsel for TMC, threatening to file for bankruptcy protection if TMC did

10 not reconsider exercising the Recapture Right, saying, "As any bankruptcy attorney will

11 tell you, the Bankruptcy Court can strike contract provisions that are so restrictive that

12 they constitute a de facto anti-assignment provision," and that "[w]hile the Lease requires

13 the Landlord to be reasonable with respect to a proposed assignment, the recapture

14 provision is in the Landlord's sole and absolute discretion." Debtor's Exhibit 69 and TMC's

15 Exhibit YYY (letter from Mr. Fink to Mr. Platt regarding TMC's exercise of the Recapture

16 Right).

17           67.   On April 25, 2018, Mr. Platt, Landlord TMC's counsel, sent a letter to Mr.

18 Fink, Debtor's counsel, stating that the Landlord would terminate the Lease pursuant to
19 the Recapture Provision effective immediately, instead of on May 1, 2018 as previously

20 stated (the "Second Recapture Letter"). Debtor's Exhibit 70 and TMC's Exhibit WWWW

21 (the Second Recapture Letter).

22           68.   Since May 1, 2018, Debtor has been tendering checks to Landlord TMC for

23 the monthly rent, in the approximate amount of $27,000 each month. Trial Transcript

24 167:10-19 ("Q. . . . Since May 1st of 2018 the debtor has been tendering checks to the

25 landlord for rent each month, is that true?. A. That's correct."). TMC has not cashed any

26 of those checks. Trial Transcript 167:15-17 ("Q. And the landlord hasn't cashed them, is
27 that true? A. That's correct.").

28
                                                 -36-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK       Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                             Main Document Page 37 of 50


 1                                II.     CONCLUSIONS OF LAW

 2 A.      Jurisdiction

 3         1.     This court has jurisdiction over this contested matter pursuant to 28 U.S.C.

 4 § 1334(b). Venue is proper pursuant to 28 U.S.C. § 1408. This is a contested matter

 5 within the meaning of Federal Rule of Bankruptcy Procedure 9014. This contested matter

 6 is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(O).

 7 B.      Standard for Lease Assumption Under 11 U.S.C. § 365

 8         2.     A chapter 11 debtor in possession may "assume or reject any executory

 9 contract or unexpired lease of the debtor." 11 U.S.C. §§ 365(a), 1107(a); see also, In re

10 Waterkist Corp., 775 F.2d 1089, 1091 (9th Cir. 1985).

11         3.     A debtor in possession may not assume a lease under which it is in default

12 unless, at the time of the assumption, the debtor (A) cures, or provides adequate

13 assurance that it will promptly cure, such default; (B) compensates, or provides adequate

14 assurance that it will promptly compensate, a party other than the debtor to such lease, for

15 any actual pecuniary loss to such party resulting from such default; and (C) provides

16 adequate assurance of future performance under such lease. 11 U.S.C. § 365(b)(1); see

17 also, In re Windmill Farms, Inc., 841 F.2d 1467, 1473 (9th Cir. 1988) (all three

18 requirements must be met).
19         4.     Moreover, a debtor "may not assume or assign any executory contract or

20 unexpired lease of the debtor . . . if . . . such lease is of nonresidential real property and

21 has been terminated under applicable nonbankruptcy law prior to the order for relief."

22 11 U.S.C. § 365(c)(3). "Applicable nonbankruptcy law" means applicable state law. In re

23 Windmill Farms, Inc., 841 F.2d at 1469 (citing In re Waterkist Corp., 775 F.2d at 1091).

24 "Simply put, if a lease of nonresidential real property has been terminated under state law

25 before the filing of a bankruptcy petition, there is nothing left for the trustee to assume."

26 Id. (citing Kearny Mesa Crossroads v. Acorn Investments (In re Acorn Investments),
27 8 B.R. 506, 510 (Bankr. S.D. Cal.1981)).

28
                                                  -37-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                            Main Document Page 38 of 50


 1         5.     Even though a lease may have been terminated before the filing of a

 2 bankruptcy petition, a debtor in possession may be entitled to be relieved from forfeiture of

 3 the lease under California law, in which case assumption of the lease would be proper. In

 4 re Windmill Farms, Inc., 841 F.2d at 1471-1472 (citing In re Waterkist Corp., 775 F.2d at

 5 1091). When a motion to assume a lease pertains to an allegedly terminated lease, the

 6 court must apply a two-part test:

 7
                  The first part of the test is to determine whether the lease
 8                terminated before the petition in bankruptcy was filed. . . . The
                  second part of the test requires the court to 'determine whether the
 9                termination could have been reversed under a state anti-forfeiture
                  provision or other applicable state law.' . . . This second step in the
10                analysis 'permits the debtor-in-possession the same opportunities
                  to avoid forfeiture of a lease . . . that it would have received under
11                state law absent the bankruptcy proceedings.'
12 In re Windmill Farms, Inc., 841 F.2d at 1472 (quoting In re Waterkist Corp., 775 F.2d at

13 1091) (emphasis in Windmill) (internal citations omitted).

14         6.     Because Debtor brings this Motion to assume the Lease pursuant to 11

15 U.S.C. § 365, Debtor has the burden of proving "that the lease is one subject to

16 assumption and that all requirements for assumption have been met." In re Rachels

17 Industries, Inc., 109 B.R. 797, 802 (Bankr. W.D. Tenn. 1990).

18         7.     TMC contends that the Lease was terminated under California law before

19 the Petition Date because TMC properly exercised the Recapture Right. Debtor argues

20 that (i) TMC did not properly exercise the Recapture Right because it had not received all

21 the required information enumerated in Section 13.2 of the Lease, and (ii) even if TMC

22 had properly exercised the Recapture Right, Debtor is entitled to relief from forfeiture

23 under California law. For the reasons discussed below, the court finds that (i) the Lease

24 was terminated under California law before the Petition Date because TMC properly

25 exercised the Recapture Right after receiving all the required information enumerated in

26 Section 13.2 of the Lease, and (ii) Debtor cannot use any of California's relief from
27 forfeiture statutes to modify the Lease.

28
                                                 -38-
                           FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK         Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                               Main Document Page 39 of 50


 1        i.         The Lease Was Terminated Before the Petition Date.

 2             8.    Recapture provisions are valid and enforceable under California law. Carma

 3 Developers (California), Inc. v. Marathon Development California, Inc., 2 Cal.4th 342, 353-

 4 354 (1992).

 5             9.    Under California law, "[i]t is the public policy of the state and fundamental to

 6 the commerce and economic development of the state to enable and facilitate freedom of

 7 contract by the parties to commercial real property leases." California Civil Code

 8 § 1995.270. The parties to a commercial lease are therefore free to allocate the future

 9 economic benefits of the lease to the landlord or to the tenant. Carma Developers

10 (California), Inc. v. Marathon Development California, Inc., 2 Cal. 4th at 362.

11             10.   TMC argues that under Carma Developers (California), Inc. v. Marathon

12 Development California, Inc., its termination right pursuant to the Recapture Provision is

13 not subject to a reasonableness requirement. In Carma, the California Supreme Court

14 reversed a judgment of the trial court and Court of Appeal and held that a landlord's

15 exercise of its recapture right in response to an assignment request from the tenant was

16 not an unreasonable restraint on alienation. Id. at 376. The lease in Carma contained

17 both a recapture provision and a prohibition on the landlord unreasonably withholding

18 consent to an assignment of the lease. Id. at 351-352. The court found that the latter did
19 not impose a reasonableness requirement on the landlord's recapture rights. Id. at 364-

20 366. However, although the California Supreme Court so held, it further explained that

21 the implied covenant of good faith and fair dealing applied to the recapture provision

22 because the covenant applies to all contracts:

23
                     Every contract imposes upon each party a duty of good faith and
24                   fair dealing in its performance and its enforcement. . . . This duty
                     has been recognized in the majority of American jurisdictions, the
25                   Restatement, and the Uniform Commercial Code. . . . It has been
                     consistently applied in this state to commercial leases. . . . The
26                   covenant of good faith finds particular application in situations
                     where one party is invested with a discretionary power affecting the
27                   rights of another. Such power must be exercised in good faith.
28
                                                    -39-
                              FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43          Desc
                            Main Document Page 40 of 50


 1 2 Cal. 4th at 372 (internal citations and quotations omitted). Thus, TMC's Recapture Right

 2 was subject to the implied covenant of good faith and fair dealing.

 3         11.    The California Supreme Court in Carma Developers (California), Inc. v.

 4 Marathon Development California, Inc., also explained the policy behind and the function

 5 of a lessor's recapture right:

 6                It is not difficult to understand why parties might agree to such an
                  arrangement. In a rising market, a potential lessee might wish to
 7                secure a long-term lease and avoid higher rent over the coming
                  years. By contrast, because of escalating costs, a lessor may be
 8                unwilling to make a long-term commitment. To induce the lessor,
                  the lessee may have to offer rent in excess of current market rates.
 9                Instead, the lessor may be willing to forego all or part of such
                  increased rent in exchange for a termination and recapture clause
10                similar to that at issue here. Such clause holds out the possibility
                  that the premises can be reclaimed before expiration of the lease
11                term. At the same time, the power to trigger this discretionary right
                  remains exclusively with the lessee.
12                ...
13                Termination of a lease and refusal to consent to a transfer differ
                  both in purpose and effect. A sublease or assignment leaves the
14                lessee liable as a surety for performance of the original lease while
                  the sublessee/assignee takes over primary responsibility.
15                Termination, on the other hand, releases the lessee from all further
                  obligations and permits the lessor to pursue a completely new
16                lease.
17 2 Cal. 4th at 364.

18         12.    Debtor has argued that TMC requested certain additional documents not

19 expressly required by Section 13 of the Lease and, by virtue of these requests, such

20 documents became incorporated into Section 13 through its catchall subsection (g), which

21 references "such other information and materials as TMC may in good faith request."

22 See, e.g., Debtor's Opposition to TMC's Proposed Findings of Fact and Conclusions of

23 Law , ECF115 at 7.

24         13.    As set forth above, the court finds that TMC received all the documents and

25 information required under Section 13.2 of the Lease prior to electing to exercise the

26 Recapture Provision. See Findings of Fact, ¶¶ 59-60, supra. To the extent that TMC did
27 not timely receive a de minimis number of requested documents, those documents were

28
                                                -40-
                           FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK          Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43                   Desc
                                Main Document Page 41 of 50


 1 not material, and TMC received the equivalent information through other requests or its

 2 own due diligence.

 3          14.     The court also finds that TMC acted in good faith when it exercised its

 4 Recapture Right under the Lease. The purpose of the required information set forth in

 5 Section 13.2 of the Lease was to allow TMC to make a well-reasoned decision whether to

 6 consent to a proposed assignment or sublease or to exercise its Recapture Right. The

 7 Recapture Provision allowed TMC to determine that it wanted to capture the future value

 8 of the Lease before its natural termination date, and the power to trigger the Recapture

 9 Right rested solely with Debtor by submitting a Transfer Notice, which it did. See Carma

10 Developers (California), Inc. v. Marathon Development California, Inc., 2 Cal. 4th at 364.

11 Moreover, TMC had multiple bases on which to decide to exercise its Recapture Right

12 and terminate the Lease, including that (i) the Proposed Assignee required material

13 modifications to the Lease, including that TMC would forfeit the Transfer Profits it was

14 entitled to under the Lease, (ii) the Proposed Assignee's financial backer, Mr. Buttgenbach

15 failed to follow through with numerous attempts by TMC to speak with him, (iii) the

16 Proposed Assignee was a shell entity, without assets, a balance sheet, financial

17 statements, employees, or a bank account, (iv) Mr. Buttgenbach had no prior experience

18 in the restaurant business, and (v) TMC believed that the Proposed Assignee was unlikely
19 to succeed as the majority of the changes to the business plan that the Proposed

20 Assignee suggested had already been tried unsuccessfully by the Tenant.

21          15.     Because TMC properly exercised its Recapture Right when its counsel gave

22 notice to Debtor of such termination in the Recapture Letter dated April 18, 2018, see

23 TMC's Exhibit AA; Debtor's Exhibit 66, the Lease was terminated as of May 1, 2018.3

24        ii.       The Debtor is Not Entitled to Relief From Forfeiture.

25          16.     The Lease did not terminate as a result of Debtor's default or its breach of a

26 covenant or condition under the Lease; rather, the Lease terminated after Landlord TMC's
27   3Although TMC later purported to accelerate the termination date in its Second Recapture Letter to Debtor
     dated April 25, 2018, see TMC's Exhibit WWWW; Debtor's Exhibit 70, TMC has not demonstrated the basis
28   under which it is entitled to accelerate the date from May 1, 2018.
                                                       -41-
                               FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK       Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                             Main Document Page 42 of 50


 1 exercise of a unilateral right to terminate the Lease for a specific nondefault situation, that

 2 is, upon Debtor's request to assign the Lease.

 3          17.   Even though a lease may have terminated before the filing of a bankruptcy

 4 petition, a debtor in possession may be entitled to be relieved from forfeiture of the lease

 5 under California law, in which case assumption of the lease would be proper. In re

 6 Windmill Farms, Inc., 841 F.2d at 1471-1472 (citing In re Waterkist Corp., 775 F.2d at

 7 1091).

 8          18.   In California, "[t]here are three separate statutes that may create an avenue

 9 of equitable relief to a tenant who has defaulted under the terms of the lease." 10 Miller

10 and Starr, California Real Estate § 34:224 (Relief from forfeiture) (4th ed. 2018) (citing

11 California Code of Civil Procedure §§ 1174, 1179; California Civil Code § 3275).

12          19.   None of these statutes apply to a situation where a landlord is exercising its

13 contractual right to terminate a lease and the tenant has not defaulted or breached the

14 lease. See 12 Witkin, Summary of California Law, Real Property § 697, Relief from

15 Forfeiture (11th ed. 2018) ("The general statutory declaration of the right to relief from

16 forfeiture ([Civil Code §] 3275) is supplemented by [Code of Civil Procedure §] 1179,

17 establishing a special proceeding for the relief of a defaulting tenant.) (emphasis

18 added).
19          20.   California Code of Civil Procedure § 1179 ("Section 1179") provides that a

20 court may relieve a tenant against a forfeiture of a lease or rental agreement in case of

21 hardship "as provided in [Code of Civil Procedure] Section 1174." Code of Civil Procedure

22 § 1174 ("Section 1174"), subsection (a), in turn, provides that the court shall declare

23 forfeiture of a lease if a proceeding be for unlawful detainer "after neglect, or failure to

24 perform the conditions or covenants of the lease . . . or after default in the payment of

25 rent." Section 1174, subsection (c), in turn, provides that when an unlawful detainer

26 proceeding is filed after a default in the payment of rent, and the Notice to Quit provided to
27 the tenant has not stated the election of the landlord to declare the forfeiture of the lease,

28 a court may stay execution of the judgment for five days, during which time the tenant or
                                                  -42-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                            Main Document Page 43 of 50


 1 other party in interest may pay into court the back rent, along with interest, damages, and

 2 costs. If the court so orders and such amounts are paid within the five days, the tenant

 3 will be restored to its estate.

 4         21.    Section 1179 states in pertinent part as follows:

 5                The court may relieve a tenant against a forfeiture of a lease or
                  rental agreement, whether written or oral, and whether or not the
 6                tenancy has terminated, and restore him or her to his or her former
                  estate or tenancy, in case of hardship, as provided in Section 1174.
 7                The court has the discretion to relieve any person against forfeiture
                  on its own motion. An application for relief against forfeiture may
 8                be made at any time prior to restoration of the premises to the
                  landlord.
 9

10 California Code of Civil Procedure § 1179.

11         22.    "Section 1179 is a specific statutory procedure that vests a trial court with

12 the authority to affect a judgment after its entry. The provision applies solely in unlawful

13 detainer actions." Gill Petroleum, Inc. v. Hayer, 137 Cal.App.4th 826, 832-833 (2006); see

14 Pehau v. Stewart, 112 Cal.App.2d 90, 99 (1952). It vests the court with discretion to

15 relieve a tenant from forfeiture and restore him or her to his or her former estate or

16 tenancy. Section 1179 "provides the court with broad equitable discretion to determine

17 the conditions upon which relief will be granted to the end that exact justice may be done."

18 Gill Petroleum, Inc. v. Hayer, 137 Cal.App.4th at 828; see Olympic Auditorium, Inc. v.
19 Superior Court, 81 Cal.App. 283, 287 (1927). "The proposition that Section 1179, Cal.

20 C.C.P., is applicable in and by the Bankruptcy Courts is so plain, that the point need not

21 be further labored." In re Burke, 76 F. Supp. 5, 8 (S.D. Cal. 1948).

22         23.    Sections 1179 and 1174 of the California Code of Civil Procedure have no

23 applicability here for a number of reasons. Section 1174 by its terms applies in the case

24 of an unlawful detainer proceeding for neglect, failure to perform the conditions or

25 covenants of a lease, or failure to pay rent. The termination of the Lease in this case was

26 unrelated to any failure by the Debtor to pay rent or any other breach of the Lease by the
27 Debtor. Rather, the termination was the result of TMC's exercise of an expressly

28 bargained-for right granted to it under the Lease, which right accrued to TMC regardless
                                                 -43-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43              Desc
                            Main Document Page 44 of 50


 1 of whether or not the Debtor was in breach of the Lease. The evident purpose of Sections

 2 1179 and 1174 is to afford the tenant an opportunity to pay the defaulted rent or otherwise

 3 cure any breach under the lease. Here, there is no breach for the Debtor to cure, so

 4 those statutes do not apply. Indeed, Debtor's principal Mr. Nathan testified that he

 5 believed Debtor was not in default of the Lease as of the trial date. See Nathan

 6 Declaration, ¶¶ 102-104.

 7         24.    Moreover, the explicit language of Section 1179 of California Code of Civil

 8 Procedure makes clear that it does not apply unless there has been some failure by the

 9 tenant to perform a condition or covenant under the lease:

10
                  In no case shall the application or motion be granted except on
11                condition that full payment of rent due, or full performance of
                  conditions or covenants stipulated, so far as the same is
12                practicable, be made.
13 California Code of Civil Procedure § 1179 (emphasis added). In other words, the court

14 may not grant Debtor relief from forfeiture under Section 1179 unless it conditions such

15 relief on Debtor curing whatever breach or default led to the forfeiture. Here, because the

16 termination was the result of TMC's proper exercise of its Recapture Right, there is

17 nothing that Debtor could cure that could unwind the termination on May 1, 2018.

18         25.    The application of California Code of Civil Procedure §§ 1179 and 1174,

19 would, under the guise of avoiding hardship, effectively rewrite the Lease to delete the

20 Recapture Provision, which provision was the agreed-to result of extensive negotiations

21 by two sophisticated parties and is perfectly enforceable.

22         26.    Debtor is also not entitled to any relief from forfeiture under California Civil

23 Code § 3275. That statute is conditioned upon a forfeiture arising as a result of a

24 contractual party's breach:

25                Whenever, by the terms of an obligation, a party thereto incurs a
                  forfeiture, or a loss in the nature of a forfeiture, by reason of his
26                failure to comply with its provisions, he may be relieved
                  therefrom, upon making full compensation to the other party, except
27                in case of a grossly negligent, willful, or fraudulent breach of duty.
28
                                                  -44-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                            Main Document Page 45 of 50


 1 California Civil Code § 3275 (emphasis added.); see Hayward Lumber and Investment

 2 Co. v. Construction Products Corp., 117 Cal.App.2d 221, 228 (1953) (relief from forfeiture

 3 under Section 3275 only available if "the party seeking relief is in default.").

 4         27.    Nor would Section 365 of the Bankruptcy Code, 11 U.S.C., provide such

 5 relief. Even assuming arguendo that the Debtor could assume the Lease notwithstanding

 6 its prior termination (which is prohibited by 11 U.S.C. § 365(c)(3)), a debtor must assume

 7 a lease or executory contract cum onere. Debtor may not delete provisions in a lease that

 8 it deems undesirable as part of the assumption process but must accept the lease as is.

 9 In re SCCC Associates II, 158 B.R. 1004, 1015 (Bankr. N.D. Cal. 1993) (citations omitted).

10 3 Levin and Sommer, Collier on Bankruptcy ¶ 365.03[3] at 365-29 (16th ed. 2018)(relating

11 to executory contracts in general, but includes leases), citing inter alia, In re Abitibibowater

12 Inc., 418 B.R. 815, 822-823 (Bankr. D. Del. 2009).

13         28.    Moreover, parties have the freedom of contract, and a party may even waive

14 its right to seek the remedy of relief from forfeiture. In re Art & Architecture Books of the

15 21st Century, 518 B.R. 43, 49 (Bankr. C.D. Cal. 2014). Freedom of contract in

16 commercial real property leases is well established in California law. Id. The California

17 legislature enacted Civil Code § 1995.270(a)(1) to declare it the public policy of the State

18 of California to "enable and facilitate freedom of contract by the parties to commercial real
19 property leases." California Civil Code § 1995.270(a)(1); see also 250 L.L.C. v.

20 Photopoint Corp. (USA), 131 Cal.App.4th 703, 718 (2005) (quoting California Civil Code

21 § 1995.270(a)(1). Consistent with this public policy, California courts have generally held

22 that commercial tenants may waive their rights under the California Civil Code. 250 L.L.C.

23 v. Photopoint Corp. (USA), 131 Cal.App.4th at 718 (citing Lee v. Placer Title Co., 28

24 Cal.App.4th 503, 512-513 (1994) (right to quiet enjoyment) and Folberg v. Clara G.R.

25 Kinney Co., 104 Cal.App.3d 136, 140 (1980) (right to notice of rent default)).

26         29.    The public policy that equity abhors forfeiture is also well represented in

27 California law. In re Art & Architecture Books of the 21st Century, 518 B.R. at 50 (citing

28 California Civil Code § 1442; Petersen v. Hartell, 40 Cal.3d 102, 112 (1985); Reed v.
                                                 -45-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK       Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43              Desc
                             Main Document Page 46 of 50


 1 South Shore Foods, Inc., 229 Cal.App.2d 705 (1964); Deutsch v. Phillips Petroleum Co.,

 2 56 Cal.App.3d 586 (1976)). California Civil Code § 1442 specifically provides: "A

 3 condition involving a forfeiture must be strictly interpreted against the party for whose

 4 benefit it is created." The policy of abhorring forfeitures has been followed in the caselaw

 5 wherein courts have strictly construed the language of contracts to avoid forfeiture. See,

 6 e.g., Randol v. Scott, 110 Cal. 590, 595-596 (1895) (strictly construing language of a

 7 contract calling for forfeiture of a lease upon the assignment by the co-lessees not to be

 8 triggered upon an assignment by operation of law by the bankruptcy of one co-lessee;

 9 opinion stating that forfeiture clauses are to be "restrain[ed] ... to the most technical limits

10 of the terms and conditions upon which the right is to be exercised").

11         30.    However, courts have also held that California Civil Code § 1442 does not

12 warrant a strained or overly technical construction or artificial distinction where forfeiture is

13 plainly required by the express language of a written instrument:

14
                  The rule that a forfeiture clause is to be strictly construed means
15                simply that no wider scope is to be given to the language employed
                  than is plainly required. It does not require the court to put a
16                strained or overtechnical construction upon the language
                  employed, ignoring the essence of the condition imposed upon the
17                legacy and refusing to give effect to the lawful intention of the
                  testatrix, to enable a legatee to affirm a will so far as it is to her own
18                profit and at the same time repudiate the validity of its provisions
                  which are for the benefit of others. No artificial distinctions are to be
19                taken advantage of or quibbling indulged in to the end that a person
                  plainly and palpably coming with the scope of the forfeiture clause
20                may by "some hook or crook" escape the penalty of forfeiture.
21 In In re Kitchen, 192 Cal. 384, 389-390 (1923); see also Urban Properties Corp. v.

22 Benson, Inc., 116 F.2d 321, 323 (9th Cir.1940) (quoting, at length, In re Kitchen, 192 Cal.

23 at 389).

24         31.    This case is a situation where the landlord is not terminating the lease due to

25 a default by the tenant. Rather, the landlord is exercising its right under the Recapture

26 Provision in its sole and absolute discretion to terminate the lease upon the tenant’s
27 request to assign the lease. The Recapture Provision is a contractual right bargained for

28
                                                  -46-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                            Main Document Page 47 of 50


 1 by the parties to a commercial real estate lease represented by counsel in an arm's length

 2 negotiation.

 3         32.    Because of the parties' freedom of contract, recapture provisions are valid

 4 and enforceable under California law and do not present an unreasonable restraint on

 5 alienation. Carma Developers (California), Inc. v. Marathon Development California, Inc.,

 6 2 Cal.4th at 353-354.

 7         33.    Because the California relief from forfeiture provisions relate to situations

 8 where the tenant is in default, such provisions do not apply here. Allowing equitable relief

 9 to grant relief from forfeiture would nullify the express contractual right of the Landlord to

10 terminate the Lease under the recapture provision. See In re Kitchen, 192 Cal. 384, 389-

11 390. In this case, to allow relief from forfeiture upon the exercise of the landlord's express

12 right to terminate unilaterally would mean that there would be no situation where the

13 landlord could exercise such right, which would render the provision meaningless.

14         34.    An analogous situation involves a tenant's failure to timely exercise its option

15 to renew a commercial lease, in which case the tenant is not entitled to relief from

16 forfeiture because a landlord's "refusal to give effect to an acceptance that is one minute

17 late results in no forfeiture." Simons v. Young, 93 Cal.App.3d 170, 182 (1979) (quoting

18 and adopting Sheveland v. Reed, 159 Cal.App.2d 820, 822 (1958)). In Simons v. Young,
19 a tenant sought relief from forfeiture from the termination of a lease by expiration of its

20 term when it sought to exercise an option to purchase after the deadline to exercise due to

21 inadvertent neglect. Reversing the trial court, the appellate court held that allowing

22 equitable relief in such situation would nullify the express terms of the contract regarding

23 the timely exercise of the option.

24         35.    A commercial lease may give one party the option to terminate the lease by

25 notice upon the happening of a certain event. See, e.g., Grand Prospect Partners, L.P. v.

26 Ross Dress for Less, Inc., 232 Cal.App.4th 1332, 1367 (2015) (tenant's option to
27 terminate if anchor tenant ceased operations); Lewis v. Agoure, 8 Cal.App. 146 (1908)

28 (landlord's option to terminate lease in the event of his sale of demised premises).
                                                 -47-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43              Desc
                            Main Document Page 48 of 50


 1         36.    "The option is valid and enforceable even though it results in a termination of

 2 the contract and the rights of the other party." 10 Miller and Starr, California Real Estate

 3 § 34:163 (Exercise of an option to terminate) (4th ed. 2018) (citing Maas v. Standard Oil

 4 Co. of California, 220 Cal.App.2d 913, 915-916 (1963)).

 5         37.    In such a situation, "[t]here is no forfeiture of the tenant's rights under the

 6 lease but merely an agreed termination on the happening of a certain contingency not

 7 related to any act or default by one of the parties." Id. (citing C.M. Staub Shoe Co. v.

 8 Byrne, 169 Cal. 122, 129 (1915); 11382 Beach Partnership v. Libaw, 70 Cal.App.4th 212,

 9 218 (1999) (right to terminate upon destruction of the premises); Maas v. Standard Oil Co.

10 of California, 220 Cal.App.2d 913, 916-917 (1963) (option of tenant to terminate service

11 station lease if it became impracticable to operate the station); Alpern v. Mayfair Markets,

12 118 Cal.App.2d 541, 542-547 (1953) (option of tenant to terminate commercial lease if

13 premises destroyed by fire); Chanan Singh v. Cross, 60 Cal.App. 309, 315 (1922) (option

14 to terminate by lessee if it became impracticable for the landlord to commence to supply

15 water to the demised land to be planted to rice by a specified date); Lewis v. Agoure, 8

16 Cal.App. 146, 147-148 (1908) (option of landlord to terminate lease in the event of his sale

17 of demised premises)).

18         38.    In Grand Prospect Partners v. Ross Dress for Less, a commercial lease

19 provided the tenant with an ongoing option to terminate the lease upon 30 days' notice if

20 the anchor tenant ceased operations and reduced occupancy was not cured in 12 months.

21 232 Cal.App.4th at 1367. The court reviewed the relevant caselaw, held that the

22 termination provision was not an unenforceable forfeiture, and announced the rule "that

23 when a commercial lease contains a clause allowing termination upon the occurrence of

24 contingencies that (1) are agreed upon by sophisticated parties and (2) have no relation to

25 any act or default of the parties, no forfeiture results from the exercise of the termination

26 clause." Id. (emphasis added). Similarly here, the Lease was negotiated by sophisticated
27 commercial parties, represented by counsel, TMC was given the option to terminate the

28 Lease upon the occurrence of an event—namely, upon receipt of a Transfer Notice by
                                                  -48-
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK      Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43            Desc
                            Main Document Page 49 of 50


 1 Debtor—not upon default or breach by Debtor. Accordingly, such a termination was not a

 2 "forfeiture" from which Debtor can seek relief.

 3         39.    Here again, there is no breach for Debtor to cure in order to avoid forfeiture.

 4 Rather, there was simply an exercise by TMC of an enforceable contractual right that it

 5 was granted under the Lease. There was no forfeiture, and thus there is no relief from

 6 forfeiture.

 7 C.      All Remaining Issues are Moot.

 8         40.    Because the Lease was terminated before the Petition Date and Debtor is

 9 not entitled to relief from forfeiture under California law, the court need not decide whether

10 the Debtor is not the Tenant under the Lease and is thus precluded from assuming the

11 Lease. Either (i) the Debtor is not the Tenant under the Lease, in which case it could not

12 assume the Lease because the Lease was not a "lease of the debtor," see 11 U.S.C.

13 § 365(a), or (ii) the Debtor was the Tenant under the Lease, but it is precluded from

14 assuming the Lease because the Lease is "of nonresidential real property and has been

15 terminated under applicable nonbankruptcy law prior to the order for relief," see 11 U.S.C.

16 § 365(c)(3). As indicated on page 2 above, however, if a determination of this issue was

17 necessary to resolve the Motion, the court would find that Debtor is the Tenant under the

18 Lease.
19         41.    Similarly, the court need not rule on Debtor's ability to (A) cure any default in

20 rent payments; (B) compensate TMC for any actual pecuniary loss resulting from any

21 default; or (C) provide adequate assurance of future performance under the Lease.

22 ///

23

24

25

26
27

28
                                                 -49-
                           FINDINGS OF FACT AND CONCLUSIONS OF LAW
Case 2:18-bk-17263-RK         Doc 129 Filed 01/18/19 Entered 01/18/19 14:16:43       Desc
                               Main Document Page 50 of 50


 1                                      III.   CONCLUSION

 2         For all the foregoing reasons, the court determines that Debtor cannot assume the

 3 Lease because it was terminated before the Petition Date, Debtor cannot get relief from

 4 forfeiture under California law, and the court should deny Debtor's motion to assume lease

 5 under 11 U.S.C. § 365. A separate final order on the Motion consistent with the findings

 6 of fact and conclusions of law set forth herein is being filed and entered concurrently

 7 herewith.

 8         IT IS SO ORDERED.

 9                                              ###

10

11

12

13

14

15

16

17

18
19

20

21

22

23
     Date: January 18, 2019
24

25

26
27

28
                                                -50-
                              FINDINGS OF FACT AND CONCLUSIONS OF LAW
